Exhibit 10.2

EXECUTION VERSION

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 23, 2006,

Amended and Restated as of December 6, 2010,

and further

Amended and Restated as of February 14, 2011

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

the Subsidiaries of TRANSDIGM INC. identified herein,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

Section 1.01. Credit Agreements

     2   

Section 1.02. Other Defined Terms

     2    ARTICLE II    Guarantee   

Section 2.01. Guarantee

     10   

Section 2.02. Guarantee of Payment

     10   

Section 2.03. No Limitations, Etc

     10   

Section 2.04. Reinstatement

     11   

Section 2.05. Agreement To Pay; Subrogation

     11   

Section 2.06. Information

     12    ARTICLE III    Pledge of Securities   

Section 3.01. Pledge

     12   

Section 3.02. Delivery of the Pledged Collateral

     12   

Section 3.03. Representations, Warranties and Covenants

     13   

Section 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

     14   

Section 3.05. Registration in Nominee Name; Denominations

     14   

Section 3.06. Voting Rights; Dividends and Interest, etc

     15    ARTICLE IV    Security Interests in Personal Property   

Section 4.01. Security Interest

     17   

Section 4.02. Representations and Warranties

     19   

Section 4.03. Covenants

     21   

Section 4.04. Other Actions

     24   

Section 4.05. Covenants regarding Patent, Trademark and Copyright Collateral

     26    ARTICLE V    Remedies   

 

i



--------------------------------------------------------------------------------

Section 5.01. Remedies upon Default

     28   

Section 5.02. Application of Proceeds

     30   

Section 5.03. Enforcement by the Agent

     30   

Section 5.04. Grant of License to Use Intellectual Property

     31   

Section 5.05. Securities Act, etc

     31    ARTICLE VI    Indemnity, Subrogation and Subordination   

Section 6.01. Indemnity and Subrogation

     32   

Section 6.02. Contribution and Subrogation

     32   

Section 6.03. Subordination

     32    ARTICLE VII    Miscellaneous   

Section 7.01. Notices

     33   

Section 7.02. Security Interest Absolute

     33   

Section 7.03. Survival of Agreement

     33   

Section 7.04. Binding Effect; Several Agreement

     34   

Section 7.05. Successors and Assigns

     34   

Section 7.06. Agent’s Fees and Expenses: Indemnification

     34   

Section 7.07. Agent Appointed Attorney-in-Facts

     35   

Section 7.08. Applicable Law

     35   

Section 7.09. Waivers; Amendment

     36   

Section 7.10. WAIVER OF JURY TRIAL

     36   

Section 7.11. Severability

     36   

Section 7.12. Counterparts

     37   

Section 7.13. Headings

     37   

Section 7.14. Jurisdiction; Consent to Service of Process

     37   

Section 7.15. Termination or Release

     37   

Section 7.16. Additional Guarantors

     38   

Section 7.17. Right of Setoff

     38   

 

ii



--------------------------------------------------------------------------------

Schedules      Schedule I      Legal Name, Jurisdiction of Formation,
Organizational Identification Number and Federal Taxpayer Identification Number
of Each Grantor Schedule II      Capital Stock; Debt Securities Schedule III
     Intellectual Property Schedule IV      Commercial Tort Claims Exhibits     
Exhibit A      Form of Supplement Exhibit B      Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 23, 2006, as amended and
restated as of December 6, 2010, and as further amended and restated as of
February 14, 2011 (this “Agreement”), among TRANSDIGM INC., a Delaware
corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware
corporation (“Holdings”), the Subsidiaries of the Borrower identified herein and
CREDIT SUISSE AG, as collateral agent for the Secured Parties (as defined below)
and as administrative agent under each of the 2010 Credit Agreement and the 2011
Credit Agreement (each as defined below) (in such capacities, the “Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement dated as of June 23, 2006 (as
amended, supplemented or otherwise modified from time to time, the “2006 Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders from time to time party thereto and the
Agent, (b) the Credit Agreement dated as of December 6, 2010 (as amended,
supplemented or otherwise modified from time to time, the “2010 Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders from time to time party thereto (the
“2010 Lenders”) and the Agent and (c) the Credit Agreement dated as of
February 14, 2011 (as amended, supplemented or otherwise modified from time to
time, the “2011 Credit Agreement” and, together with the 2010 Credit Agreement,
the “Credit Agreements”), among the Borrower, Holdings, each subsidiary of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “2011 Lenders” and, together with the 2010 Lenders, the “Lenders”)
and the Agent. The Obligations under the 2006 Credit Agreement were indefeasibly
paid in full, and the 2006 Credit Agreement was terminated, on December 14,
2010.

In order to induce the 2010 Lenders and 2010 Issuing Banks to extend credit to
the Borrower pursuant to, and upon the terms and conditions specified in, the
2010 Credit Agreement, Holdings and certain of the Subsidiary Guarantors, as
affiliates of the Borrower and each of which has derived and will continue to
derive substantial benefits from the extension of credit to the Borrower
pursuant to the 2010 Credit Agreement, executed and delivered the Guarantee and
Collateral Agreement dated as of June 23, 2006, as amended and restated as of
December 6, 2010, among the Borrower, Holdings, the Subsidiary Guarantors and
the Agent (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Collateral Agreement”). The 2011 Lenders have agreed to
extend credit to the Borrower pursuant to, and upon the terms and conditions
specified in, the 2011 Credit Agreement. The obligations of the 2011 Lenders to
extend such credit to the Borrower are conditioned upon, among other things, the
execution and delivery of this Agreement, which amends and restates the Existing
Collateral Agreement, to secure the 2011 Obligations on a pari passu basis with
the 2010 Obligations (each as defined below), by Holdings, the Borrower and the
Subsidiary Guarantors. As affiliates of the Borrower, Holdings and the
Subsidiary Guarantors will derive substantial benefits from the extension of
credit to the Borrower



--------------------------------------------------------------------------------

pursuant to the 2011 Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the 2011 Lenders to extend such credit. The
Agent, as collateral agent and administrative agent under the 2010 Credit
Agreement, is entering into this Agreement at the request of the Borrower and as
required by Section 9.02(b) of the 2010 Credit Agreement.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreements. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the 2010 Credit
Agreement or the 2011 Credit Agreement, as the context may require. All terms
defined in the New York UCC (as such term is defined herein) and not defined in
this Agreement have the meanings specified therein. All references to the
Uniform Commercial Code shall mean the New York UCC.

(b) The rules of construction specified in Section 1.03 of each of the Credit
Agreements also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2006 Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2010 Counterparties” has the meaning assigned to such term in the definition of
the term “Secured Parties”.

“2010 Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2010 Issuing Banks” means the Persons defined as an “Issuing Bank” in the 2010
Credit Agreement.

“2010 Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2010 Loan Documents” means the “Loan Documents” as defined under the 2010
Credit Agreement, as in effect as of the date hereof.

“2010 Obligations” means the obligations described in clause (a) of the
definition of the term “Obligations”.

“2010 Secured Parties” means the Persons described in clauses (a) and (b) of the
definition of the term “Secured Parties”.

 

2



--------------------------------------------------------------------------------

“2011 Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2011 Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2011 Loan Documents” means the “Loan Documents” as defined under the 2011
Credit Agreement, as in effect as of the date hereof.

“2011 Obligations” means the obligations described in clause (b) of the
definition of the term “Obligations”.

“2011 Secured Parties” means the Persons described in clauses (a) and (c) of the
definition of the term “Secured Parties”.

“Account” has the meaning assigned to such term in Section 9-102 of the New York
UCC.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together will all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Agent” has the meaning assigned to such term in the preamble of this Agreement.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral and shall
not include, for the avoidance of doubt, any Excluded Collateral.

“Commercial Tort Claim” has the meaning assigned to such term in Section 9-102
of the New York UCC.

 

3



--------------------------------------------------------------------------------

“Commitments” means, collectively, the Commitments as defined in the 2010 Credit
Agreement and the Commitments as defined in the 2011 Credit Agreement.

“Commodity Intermediary” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Agent to obtain “control” (within the meaning of the
New York UCC) of any such accounts of a Grantor, in form and substance
reasonably satisfactory to the Agent.

“Controlled Foreign Subsidiary” means a Foreign Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including the copyrights listed on
Schedule III.

“Credit Agreements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Deposit Account” has the meaning assigned to such term in Section 9-102 of the
New York UCC.

“Default” means any Default under and as defined in the 2010 Credit Agreement or
the 2011 Credit Agreement.

“Electronic Chattel Paper” has the meaning assigned to such term in
Section 9-102 of the New York UCC.

“Entitlement Holder” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

 

4



--------------------------------------------------------------------------------

“Entitlement Order” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Equipment” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Event of Default” means any Event of Default under and as defined in the 2010
Credit Agreement or the 2011 Credit Agreement.

“Excluded Collateral” has the meaning assigned to such term in Section 4.01.

“Existing Collateral Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.05.

“Financial Asset” has the meaning assigned to such term in Section 8-102 of the
New York UCC.

“General Intangibles” has the meaning assigned to such term in Section 9-102 of
the New York UCC including, without limitation, all choses in action and causes
of action and all other intangible personal property of any Grantor of every
kind and nature (other than Accounts) now owned or hereafter acquired by any
Grantor, including all rights and interests in partnerships, limited
partnerships, limited liability companies and other unincorporated entities,
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), all Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the Borrower and the Subsidiary Guarantors.

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

“Instrument” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

 

5



--------------------------------------------------------------------------------

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual and similar property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, whether
arising under United States, state, multinational or foreign laws or otherwise,
including, without limitation, inventions, designs, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Investment Property” has the meaning assigned to such term in Section 9-102 of
the New York UCC.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Letter-of-Credit Right” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“Loan Documents” means, collectively, the 2010 Loan Documents and the 2011 Loan
Documents.

“Majority Secured Parties” means, at any time, Lenders holding Loans under the
Credit Agreements (other than Swingline Loans), Swingline Exposure, L/C Exposure
and unused Revolving Credit Commitments at such time in excess of 50% of the sum
of all Loans outstanding under the Credit Agreements (other than Swingline
Loans), Swingline Exposure, L/C Exposure and unused Revolving Credit Commitments
at such time; provided, however, that, unless all of the Revolving Credit
Commitments have terminated, the Loans, Swingline Exposure, L/C Exposure and
unused Revolving Credit Commitments of any Defaulting Lender under the 2010
Credit Agreement shall be disregarded for purposes of determining the Majority
Secured Parties.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a)(i) the due and punctual payment of (x) the principal of
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans under the 2010 Credit
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set-for

 

6



--------------------------------------------------------------------------------

prepayment or otherwise, (y) each payment required to be made by the Borrower
under the 2010 Credit Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (z) all other monetary
obligations of the Borrower to any of the 2010 Secured Parties under the 2010
Credit Agreement and each of the other 2010 Loan Documents, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (ii) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the 2010 Credit Agreement and each of the other 2010 Loan Documents and
(iii) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to the 2010 Credit Agreement and each of
the other 2010 Loan Documents; and (b)(i) the due and punctual payment of
(x) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans under the 2011 Credit Agreement, when and as due, whether at maturity,
by acceleration, upon one or more dates set-for prepayment or otherwise, and
(y) all other monetary obligations of the Borrower to any of the 2011 Secured
Parties under the 2011 Credit Agreement and each of the other 2011 Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (ii) the due and punctual performance of all
other obligations of the Borrower under or pursuant to the 2011 Credit Agreement
and each of the other 2011 Loan Documents and (iii) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to the 2011 Credit Agreement and each of the other 2011 Loan Documents.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those patents listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

7



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by two Financial Officers.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Secured Hedging Obligations” means all Hedging Obligations owing to the Agent,
a Joint Lead Arranger or a co-arranger, a 2010 Lender or any Affiliate of any of
the foregoing and with respect to which, at or prior to the time that the Hedge
Agreement relating to such Hedging Obligation is entered into, the Borrower (or
another Loan Party) and the 2010 Lender or other Person referred to above (or
Affiliate) party thereto (except in the case of the Agent) shall have delivered
written notice to the Agent that such a transaction has been entered into and
that it constitutes a Secured Hedging Obligation entitled to the benefits of the
Collateral Documents (as defined in the 2010 Credit Agreement).

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations.

“Secured Parties” means (a) the Agent, (b)(i) the 2010 Lenders, (ii) the 2010
Issuing Banks, (iii) each counterparty to any Hedging Agreement with a Loan
Party that either (x) is in effect on the Closing Date of the 2010 Credit
Agreement if such counterparty is a 2010 Lender or an Affiliate of a 2010 Lender
as of the Closing Date of the 2010 Credit Agreement or (y) is entered into after
the Closing Date of the 2010 Credit Agreement if such counterparty is a 2010
Lender or an Affiliate of a 2010 Lender at the time such Hedging Agreement is
entered into (the Persons described in this clause (b)(iii), the “2010
Counterparties”), (iv) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any 2010 Loan Document owing to any of the
Persons described in clauses (a) or (b) above or to Related Parties of the such
Persons, (v) the successors and assigns of each of the Persons described in
clauses (a) or (b) above and (vi) all former 2010 Lenders, Agents under the 2010
Credit Agreement, 2010 Issuing Banks or 2010 Counterparties to the extent that
any Obligations owing to such Persons were incurred while such Persons were 2010
Lenders, Agents under the 2010 Credit Agreement, 2010 Issuing Banks or 2010
Counterparties and such Obligations

 

8



--------------------------------------------------------------------------------

have not been paid or satisfied in full and (c)(i) the 2011 Lenders, (ii) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any 2011 Loan Document owing to any of the Persons described in clauses
(a) or (c) above or to Related Parties of such Persons, (iii) the successors and
assigns of each of the Persons described in clauses (a) or (c) above and
(iv) all former 2011 Lenders, Agents under the 2011 Credit Agreement to the
extent that any Obligations owing to such Persons were incurred while such
Persons were 2011 Lenders, Agents under the 2011 Credit Agreement and such
Obligations have not been paid or satisfied in full.

“Securities Account” has the meaning assigned to such term in Section 8-501 of
the New York UCC.

“Securities Intermediary” has the meaning assigned to such term in Section 8-102
of the New York UCC.

“Security” has the meaning assigned to such term in Section 8-102 of the New
York UCC.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the date hereof.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned. by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

9



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Secured Obligations.
Each of the Guarantors further agrees that the Secured Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Secured Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agent
or any other Secured Party to any security held for the payment of the Secured
Obligations or to any balance of any Deposit Account or credit on the books of
the Agent or any other Secured Party in favor of the Borrower or any other
person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations or
otherwise (other than the payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), together with the
termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Agent or any other Secured Party
for the Secured Obligations or any of them; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Secured Obligations; or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), together with
the termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). Each Guarantor
expressly authorizes the Agent to take and

 

10



--------------------------------------------------------------------------------

hold security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the Secured
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party (other than the payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), together with
the termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). The Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with the Borrower
or any other Loan Party or exercise any other right or remedy available to them
against the Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Secured Obligations (other than Unliquidated Obligations) have been fully paid
and satisfied in full in cash, the Commitments have been terminated and the
Unliquidated Obligations have been cash collateralized in a manner satisfactory
to the Agent. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Secured Obligation is
rescinded or must otherwise be restored by the Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower; any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Secured Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other Loan Party to pay any Secured Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Parties in cash the amount of such unpaid Secured Obligation. Upon
payment by any Guarantor of any sums to the Agent as provided above, all rights
of such Guarantor against the Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

 

11



--------------------------------------------------------------------------------

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

ARTICLE III

Pledge of Securities

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) Equity Interests owned
by it and listed on Schedule II and any other Equity Interests obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Stock”); provided, however, that the Pledged Stock shall
not include more than 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treasury Regulation § 1.956-2(c)) of any
(i) Foreign Subsidiary or (ii) any Domestic Subsidiary treated as a disregarded
entity for U.S. federal income tax purposes that holds more than 65% of the
Capital Stock of a Foreign Subsidiary; (b)(i) the debt securities listed
opposite the name of such Grantor on Schedule II, (ii) any debt securities in
the future issued to such Grantor and (iii) the promissory notes and any other
instruments evidencing such debt securities (the “Pledged Debt Securities”);
(c) all other property that may be delivered to and held by the Agent pursuant
to the terms of this Section 3.01; (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Agent any and all Pledged
Securities.

(b) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor by any person in an amount that exceeds $500,000 that is evidenced by a

 

12



--------------------------------------------------------------------------------

duly executed promissory note to be pledged and delivered to the Agent, duly
endorsed in a manner satisfactory to the Agent. Without limiting the foregoing,
all promissory notes in favor of any Grantor shall be delivered to the Agent
promptly after request of the Agent.

(c) Upon delivery to the Agent, (i) any Pledged Securities shall be accompanied
by stock powers duly executed in blank or other instruments of transfer
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule II (as supplemented pursuant to Section 3.02(c)) correctly sets
forth the percentage of the issued and outstanding shares of each class of the
Equity Interests of the issuer thereof represented by such Pledged Stock and
includes all Equity Interests, debt securities and promissory notes owned by
such Grantor; provided, however, that no more than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treasury
Regulation § 1.956-2(c)) of any (i) Foreign Subsidiary or (ii) any Domestic
Subsidiary treated as a disregarded entity for U.S. federal income tax purposes
that holds more than 65% of the Capital Stock of a Foreign Subsidiary is
required to be listed;

(b) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with each of the Credit
Agreements, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens created
by this Agreement or as permitted by each of the Credit Agreements and transfers
made in compliance with each of the Credit Agreements, and (iv) subject to
Sections 3.02(b) and 3.06, will cause any and all Pledged Collateral, whether
for value paid by the Grantor or otherwise, to be forthwith deposited with the
Agent and pledged or assigned hereunder;

(c) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral (other than Pledged Collateral
representing less than all of the Equity Interests of a Person) is

 

13



--------------------------------------------------------------------------------

and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Agent of rights and remedies hereunder;

(d) each of the Grantors (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than Liens created by this Agreement or as permitted by each of the
Credit Agreements), however arising, of all Persons whomsoever;

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
of the Pledged Collateral effected hereby (other than such as have been obtained
and are in full force and effect and except with respect to Pledged Collateral
in the form of Equity Interests in joint ventures);

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Agent in accordance with this
Agreement, the Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected first priority lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Secured Obligations; and

(g) the pledge effected hereby is effective to vest in the Agent, for the
ratable benefit of the Secured Parties, the rights of the Agent in the Pledged
Collateral as set forth herein.

Section 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC.

Section 3.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Agent. Each Grantor
will promptly give to the Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor. The Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

14



--------------------------------------------------------------------------------

Section 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Agent shall
have given the Grantors at least two Business Days’ notice of its intent to
exercise its rights under this Agreement (which notice shall be deemed to have
been given immediately upon the occurrence of an Event of Default with respect
to Holdings or the Borrower under paragraph (f) or (g) of Article VII of each of
the Credit Agreements):

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not in violation with the terms of this Agreement,
each of the Credit Agreements and each of the other Loan Documents.

(b) The Agent shall execute and deliver to each Grantor, or cause to be executed
and delivered to each Grantor, all such proxies, powers of attorney and other
instruments as a Grantor may reasonably request for the purpose of enabling such
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of each of the
Credit Agreements, each of the other Loan Documents and applicable laws;
provided, however, that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Stock or Pledged Debt Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Agent and the other Secured Parties and shall be forthwith
delivered to the Agent in the same form as so received (with any necessary
endorsement). This paragraph (iii) shall not apply to dividends between or among
the Borrower and the Subsidiary Guarantors only of property subject to a
perfected security interest under this Agreement; provided that the Borrower
notifies the Agent in writing, specifically referring to this Section 3.06 at
the time of such dividend and takes any actions the Agent reasonably specifies
to ensure the continuance of its perfected security interest in such property
under this Agreement.

 

15



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Agent shall have notified (or shall be deemed to have notified) the Grantors
of the suspension of their rights under paragraph (a)(iii) of this Section 3.06,
then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Agent and the other Secured Parties, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Agent upon demand in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Agent in an account to be established by the Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived and the applicable Grantor or Grantors have delivered to the Agent
certificates to that effect, the Agent shall, promptly after all such Events of
Default have been cured or waived, repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Agent shall have notified (or shall be deemed to have notified) the Grantors
of the suspension of their rights under paragraph (a)(i) of this Section 3.06,
then all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06, and the obligations of the Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Majority Secured Parties, the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.

(d) Any notice given by the Agent to the Grantors exercising its rights under
paragraph (a) of this Section 3.06(i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

Security Interests in Personal Property

Section 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
assigns and pledges to the Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”), in all right, title or interest in or to any and all
of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all cash, Deposit Accounts and Securities Accounts;

(d) all Commercial Tort Claims;

(e) all Documents;

(f) all Equipment;

(g) all General Intangibles;

(h) all Instruments;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all books and records pertaining to the Article 9 Collateral; and

(m) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

Notwithstanding the foregoing, the Article 9 Collateral shall not include any of
the following assets now owned or hereafter acquired which would otherwise be
included in the Article 9 Collateral (collectively, the “Excluded Collateral”):

(a) any vehicle covered by a certificate of title or ownership,

(b) any real property held by the Borrower or any Guarantor as a

 

17



--------------------------------------------------------------------------------

lessee under a lease,

(c) assets sold to a Person which is not a Grantor in compliance with each of
the Credit Agreements,

(d) assets owned by a Guarantor after the release of the guarantee of such
Guarantor pursuant to Section 7.15,

(e) assets subject to a Lien permitted by clauses (g), (h), (i) and (r) (in the
case of a Lien permitted by clause (r), securing Indebtedness permitted to be
incurred pursuant to clauses (7) and (15) of the definition of “Permitted
Indebtedness” set forth in each of the Credit Agreements) of the definition of
“Permitted Liens” set forth in each of the Credit Agreements,

(f) assets which contain a valid and enforceable prohibition on the creation of
a security interest therein so long as such prohibition remains in effect and is
valid and effective notwithstanding Sections 9-406, 9-407, 9-408 and 9-409 of
the applicable Uniform Commercial Code; provided that, upon the reasonable
request of the Agent, the Borrower shall, and shall cause any applicable Grantor
to, use commercially reasonable efforts to have waived or eliminated such
provision,

(g) any property excluded from the definition of Pledged Collateral by virtue of
the proviso to Section 3.01(a) hereof,

(h) any Letter-of-Credit Rights to the extent any Grantor is required by
applicable law to apply the proceeds of a drawing of such letter of credit for a
specified purpose and to a person that is not a Grantor,

(i) any asset of a Controlled Foreign Subsidiary (within the meaning of Treasury
Regulation § 1.956-2(c)(2) or any successor provision thereto) or a subsidiary
of a Controlled Foreign Subsidiary, and

(j) any application for a Trademark registration filed with the United States
Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act (“Intent
to Use Application”) prior to the filing with and acceptance by the United
States Patent and Trademark Office of a Statement of Use (as described in
Section 1(d) of the Lanham Act) or an Amendment to Allege Use (as described in
Section 1(c) of the Lanham Act).

(b) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as all assets of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing

 

18



--------------------------------------------------------------------------------

statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor and (B) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates. Each Grantor agrees to provide such information to the Agent
promptly upon request.

Each Grantor also ratifies its authorization for the Agent to file in any
relevant jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.

The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the Agent
as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained.

(b) The Perfection Certificate delivered as of the Closing Date of the 2010
Credit Agreement was duly prepared, completed and executed and the information
set forth therein (including (x) the exact legal name of each Grantor and
(y) the jurisdiction of organization or formation of each Grantor) is materially
correct and complete as of the Closing Date of the 2010 Credit Agreement.
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral were prepared by the Agent based upon
the information provided to the Agent in the Perfection Certificate for filing
in each governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the Borrower to the Agent
after the Closing Date of the 2010 Credit Agreement in the case of filings,
recordings or registrations required by Section 5.11 of each of the Credit
Agreements, which are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright

 

19



--------------------------------------------------------------------------------

Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary as of the Closing Date of the 2010 Credit Agreement to publish notice
of and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered to the Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205
and the regulations thereunder, as applicable, and otherwise as may be required
pursuant to the laws of any other necessary jurisdiction, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Agent (for the ratable benefit of the Secured Parties) in respect
of all Article 9 Collateral consisting of Patents, Trademarks and Copyrights in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b) and except
for Commercial Tort Claims in an amount less than or equal to $500,000, a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Copyright Office. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens expressly permitted pursuant to Section 6.06 of each of the Credit
Agreements.

(d) Schedule I completely and correctly sets forth, as of the date hereof,
(i) the exact legal name, (ii) the jurisdiction of organization or formation, as

 

20



--------------------------------------------------------------------------------

applicable, (iii) the Organizational Identification Number, if any, issued by
the jurisdiction of formation or organization, as applicable, and (iv) the
Federal Taxpayer Identification Number of the Borrower, Holdings and each
Subsidiary Guarantor. Schedule II completely and correctly sets forth, as of the
date hereof, (i) all issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests held
by, directly or indirectly, Holdings, the Borrower or any Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other Equity Interests, (ii) each equity investment held by,
directly or indirectly, Holdings, the Borrower or any Subsidiary that represents
50% or less of the Equity Interest of the entity in which such investment was
made and (iii) all promissory notes and other evidence of indebtedness held by
Holdings, the Borrower and each Subsidiary that are required to be pledged under
this Agreement, including all intercompany notes between Holdings and any
subsidiary of Holdings and any subsidiary of Holdings and any other such
subsidiary. Schedule III completely and correctly sets forth, as of the date
hereof, (i) all of each Grantor’s federally registered Patents, Patent Licenses,
Trademarks and Trademark Licenses, including the name of the registered owner,
the registration number and the expiration date of such Patent, Patent License,
Trademark and Trademark License owned by any Grantor and (ii) all of each
Grantor’s federally registered Copyrights and Copyright Licenses, including the
name of the registered owner, the registration number and the expiration date of
such Copyright or Copyright License owned by any Grantor.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.06 of each of
the Credit Agreements. None of the Grantors has filed or consented to (i) the
filing of any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.06 of each of the Credit Agreements. On the date
hereof, none of the Grantors hold any Commercial Tort Claim in an amount greater
than $500,000 except as set forth on Schedule IV.

Section 4.03. Covenants. (a) Intentionally Omitted.

(b) Subject to the rights of such Grantor under the Loan Documents, each Grantor
shall, at its own expense, take any and all actions it deems necessary in the
prudent conduct of the business of such Grantor (to be determined in Grantor’s
reasonable discretion) to defend title to the Article 9 Collateral against all
persons and to

 

21



--------------------------------------------------------------------------------

defend the Security Interest of the Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.06 of each of the Credit Agreements.

(c) Each Grantor agrees that it shall not change such Grantor’s name, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization unless it shall
have (i) notified the Agent in writing at least twenty (20) days prior to any
such change or establishment, identifying such new proposed name, corporate
structure or jurisdiction of organization and providing such other information
in connection therewith as the Agent may reasonably request and (ii) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Agent’s Security Interest in the
Collateral intended to be granted and agreed to hereby.

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable to any Grantor under or in connection with any of the Article 9
Collateral shall be or become evidenced by any promissory note or other
instrument in excess of $500,000, such note or instrument shall be promptly
pledged and delivered to the Agent, duly endorsed in a manner satisfactory to
the Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Agent, with prompt notice thereof to the Grantors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may, in the Agent’s judgment,
constitute Copyrights, Licenses, Patents or Trademarks; provided that any
Grantor shall have the right, exercisable within 10 days after it has been
notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any material inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its best efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to such
Collateral within 30 days after the date it has been notified by the Agent of
the specific identification of such Collateral.

(e) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

 

22



--------------------------------------------------------------------------------

(f) At its option, the Agent may discharge past due Taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and not expressly permitted pursuant to
Section 6.06 of each of the Credit Agreements, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Grantor fails to
do so as required by the Credit Agreements or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Agent on demand for any payment
made or any expense incurred by the Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Agent or any Secured Party to cure or perform, any covenants
or other promises of any Grantor with respect to Taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

(g) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person to secure payment and performance of an
Account in excess of $500,000, such Grantor shall promptly assign such security
interest to the Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.

(h) As between each Grantor, the Agent and the Secured Parties, each Grantor
shall remain liable to observe and perform all the conditions and obligations to
be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(i) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by
Section 6.06 of each of the Credit Agreements. None of the Grantors shall make
or permit to be made any transfer of the Article 9 Collateral, except as
expressly permitted by Sections 6.03 and 6.07 of each of the Credit Agreements.

(j) None of the Grantors will, without the Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in good faith in the prudent conduct of the business of such Grantor.

(k) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.10 of each of the Credit
Agreements. Each Grantor irrevocably makes, constitutes and appoints the Agent
(and all officers, employees or agents designated by the Agent) as such
Grantor’s true and

 

23



--------------------------------------------------------------------------------

lawful agent (and attorney-in-fact) for the purpose, upon the occurrence and
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the Credit Agreements or to pay any premium
in whole or part relating thereto, the Agent may, without waiving or releasing
any obligation or liability of the Grantors hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Agent deems
advisable. All sums disbursed by the Agent in connection with this paragraph,
including attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Agent and shall
be additional Secured Obligations secured hereby.

(l) Intentionally Omitted.

Section 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in excess of $500,000, such Grantor shall forthwith endorse, assign
and deliver the same to the Agent, accompanied by such instruments of transfer
or assignment duly executed in blank as the Agent may from time to time specify.

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, other than (A) segregated Deposit Accounts constituting (and
the balance of which consists solely of funds set aside in connection with)
payroll accounts, withholding tax accounts, or trust, escrow or other fiduciary
accounts or (B) Deposit Accounts the daily balance of which does not at any time
exceed $1,000,000 for any such account or $10,000,000 for all such accounts,
such Grantor shall, within 90 days of the date of receipt by the Borrower of a
written request of the Agent, either (i) cause the depositary bank to agree to
comply at any time with instructions from the Agent to such depositary bank
directing the disposition of funds from time to time credited to such Deposit
Account, without further consent of such Grantor or any other person, pursuant
to a Control Agreement in form and substance satisfactory to the Agent, or
(ii) arrange for the Agent to become the customer of the depositary bank with
respect to the Deposit Account, with the Grantor being permitted, only with the
consent of the Agent, to exercise rights to withdraw funds from such Deposit
Account. The Agent agrees with each Grantor that the Agent shall not give any
such instructions or withhold any withdrawal rights from any Grantor, unless an
Event of Default has occurred and is continuing, or, after giving effect to any
withdrawal, would occur. The provisions of this paragraph shall not apply to any

 

24



--------------------------------------------------------------------------------

Deposit Account for which any Grantor, the depositary bank and the Agent have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Agent for the specific purpose set forth
therein.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time specify. If any securities now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof such Grantor shall promptly notify the
Agent thereof and, at the Agent’s request and option, within ninety (90) days of
the date of the Agent’s request, pursuant to an agreement in form and substance
satisfactory to the Agent, either (a) cause the issuer to agree to comply with
instructions from the Agent as to such securities, without further consent of
any Grantor or such nominee, or (b) arrange for the Agent to become the
registered owner of the securities. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary or Commodity Intermediary, such Grantor shall promptly notify the
Agent thereof and, at the Agent’s request and option, within ninety (90) days of
the date of the Agent’s request, pursuant to an agreement in form and substance
satisfactory to the Agent, either (a) cause such Securities Intermediary or
Commodity Intermediary, as the case may be, to agree to comply with Entitlement
Orders or other instructions from the Agent to such Securities Intermediary as
to such securities or other Investment Property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Agent to such Commodity Intermediary, in each case without further consent
of any Grantor or such nominee, or (b) in the case of Financial Assets (as
governed by Article 8 of the New York UCC) or other Investment Property held
through a Securities Intermediary, arrange for the Agent to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Agent, to exercise rights to
withdraw or otherwise deal with such Investment Property. The Agent agrees with
each of the Grantors that the Agent shall not give any such Entitlement Orders
or instructions or directions to any such issuer, Securities Intermediary or
Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights, by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this paragraph shall not apply
to any Financial Assets credited to a Securities Account for which the Agent is
the Securities Intermediary.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction,

 

25



--------------------------------------------------------------------------------

such Grantor shall promptly notify the Agent thereof and, at the request of the
Agent, shall take such action as the Agent may request to vest in the Agent
control under New York UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures satisfactory to the Agent and so long as such
procedures will not result in the Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor, such Grantor
shall promptly notify the Agent thereof and, at the request and option of the
Agent, such Grantor shall, pursuant to an agreement in form and substance
satisfactory to the Agent, either (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the Agent
to become the transferee beneficiary of the letter of credit, with the Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim, the Grantor shall promptly notify the Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Agent.

Section 4.05. Covenants regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, may become invalidated or dedicated to the public, and agrees
that it shall continue to mark any products covered by a Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and

 

26



--------------------------------------------------------------------------------

services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.

(d) Each Grantor shall notify the Agent promptly if it knows or has reason to
know that any Patent, Trademark or Copyright that is material to the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole, may become
abandoned, lost or dedicated to the public, or of any adverse determination or
development (including the institution of or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or its right to keep and maintain the same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, with respect to any of the same which is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, unless it promptly informs the Agent, and, upon request of the
Agent, executes and delivers any and all agreements, instruments, documents and
papers as the Agent may request to evidence the Agent’s security interest in
such Patent, Trademark or Copyright, and each Grantor hereby appoints the Agent
as its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.

(f) Each Grantor will take all necessary steps that it deems appropriate under
the circumstances and are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to any Patent, Trademark and/or Copyright (and to obtain
the relevant grant or registration) that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if

 

27



--------------------------------------------------------------------------------

consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Agent and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Article 9 Collateral. Such
Grantor may discontinue or settle any such suit or other action if the Grantor
deems such discontinuance or settlement to be appropriate in its reasonable
business judgment.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, at the request of the Agent, use its best efforts to obtain all
requisite consents or approvals by the licensor of each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Agent or its designee.

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Agent shall have the right, subject to the mandatory requirements of applicable
law, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Agent shall deem
appropriate. The Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own

 

28



--------------------------------------------------------------------------------

account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Agent shall have the right to assign,
transfer and deliver to the purchaser or purchasers thereof the Collateral so
sold. Each such purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor, and the
Grantors hereby waive (to the extent permitted by law) all rights of redemption,
stay and appraisal which such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

The Agent shall give the applicable Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Agent may (in its
sole and absolute discretion) determine. The Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Agent shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Section, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or

 

29



--------------------------------------------------------------------------------

pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Agent in
accordance with the 2010 Credit Agreement or the 2011 Credit Agreement, as
applicable (in its capacity as such hereunder or under any other Loan Document)
in connection with such collection, sale, foreclosure or realization or
otherwise in connection with this Agreement, any other Loan Document or any of
the Secured Obligations, including all court costs and the fees and expenses of
its agents and legal counsel, the repayment of all advances made by the Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion (as between the Secured Parties and the
Grantors) as to the time of application of any such proceeds, moneys or balances
in accordance with this Agreement. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.

Section 5.03. Enforcement by the Agent. (a) Notwithstanding anything herein to
the contrary, if any Event of Default under any 2010 Loan Document or any 2011
Loan Document shall have occurred and be continuing, the Agent shall act in
relation to the Collateral in accordance with the instructions of the Required
Lenders under the applicable Credit Agreement.

(b) The Agent may disregard any instructions from any other Person to exercise
any right or remedy hereunder with respect to the Collateral and any
instructions that are inconsistent with this Agreement.

 

30



--------------------------------------------------------------------------------

(c) Subject to clause (e), the Required Lenders under each of the Credit
Agreements may give or refrain from giving instructions to the Agent to exercise
or refrain from exercising any right or remedy hereunder with respect to the
Collateral as the Agent sees fit in accordance with the other provisions of this
Agreement.

(d) The Agent shall inform each Lender on receiving any instructions under this
Section 5.03 to exercise rights or remedies with respect to the Collateral.

(e) If the Agent receives inconsistent instructions from the Required Lenders
under each of the Credit Agreements, the Agent shall act in relation to the
Collateral in accordance with the instructions of the Majority Secured Parties.

Section 5.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Article at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Agent an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any of the Article 9 Collateral
consisting of Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Agent shall be exercised, at the option
of the Agent, only upon the occurrence and during the continuation of an Event
of Default; provided, however, that any license, sublicense or other transaction
entered into by the Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

Section 5.05. Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Agent may, with respect to any
sale of the Pledged Collateral, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part

 

31



--------------------------------------------------------------------------------

thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with such number of purchasers as the Agent determines to
be reasonable to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Agent shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Agent, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.05 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Secured Obligation or
assets of any other Guarantor shall be sold pursuant to any Collateral Document
to satisfy any Secured Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

Section 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and

 

32



--------------------------------------------------------------------------------

all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations. No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

(b) Each of the Borrower and the Subsidiary Guarantors hereby agrees that all
Indebtedness and other monetary obligations owed by it to the Borrower or any
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations.

ARTICLE VII

Miscellaneous

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of each of the Credit Agreements. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of each of the Credit Agreements.

Section 7.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the grant of a security interest in the Pledged Collateral
and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of any
of the Credit Agreements, any other Loan Document, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any of the Credit
Agreements, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

Section 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agent, any 2010
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended

 

33



--------------------------------------------------------------------------------

under any of the Credit Agreements, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
the aggregate L/C Exposure does not equal zero and so long as the Commitments
under any of the Credit Agreements have not expired or terminated.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreements. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

Section 7.06. Agent’s Fees and Expenses: Indemnification. (a) The parties hereto
agree that the Agent shall be entitled to reimbursement of its expenses incurred
hereunder as provided in Section 9.03 of each of the Credit Agreements.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Agent and
the other Indemnitees against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related out of pocket expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby or thereby, or to the Collateral,
whether or not any Indemnitee is a party thereto; provided, however that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

34



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor and shall
bear interest at the rate specified in Section 2.12 of the 2010 Credit
Agreement.

Section 7.07. Agent Appointed Attorney-in-Facts. Each Grantor hereby appoints
the Agent as the attorney-in-fact of such Grantor for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that the Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Agent’s name or in the name of
such Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

Section 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

35



--------------------------------------------------------------------------------

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Agent, any 2010
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the 2010 Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any Lender or any 2010 Issuing Bank may have had notice or knowledge
of such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of each of the Credit Agreements.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of

 

36



--------------------------------------------------------------------------------

which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent, any 2010 Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
Loan Parties hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.

Section 7.15. Termination or Release. (a) This Agreement, the Guarantees, the
Security Interest and all other security interests granted hereby shall
terminate when all the Secured Obligations (other than Unliquidated Obligations)
have

 

37



--------------------------------------------------------------------------------

been paid and satisfied in full in cash (and the Commitments have been
terminated and the Unliquidated Obligations have been cash collateralized in a
manner satisfactory to the Agent) and the Lenders have no further commitment to
lend under each of the Credit Agreements, the aggregate LC Exposure under each
of the Credit Agreements has been reduced to zero and the 2010 Issuing Bank
under the 2010 Credit Agreement has no further obligations to issue Letters of
Credit under the 2010 Credit Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary
Guarantor shall be automatically released upon the consummation of any
transaction permitted by each of the Credit Agreements as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary of the Borrower.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under each of the Credit Agreements to any person that is not the
Borrower or a Guarantor, or, upon the effectiveness of any written consent to
the release of the security interest granted hereby in any Collateral pursuant
to Section 9.02 of each of the Credit Agreements, the security interest in such
Collateral shall be automatically released and the Agent will confirm such
release in writing promptly after written request therefor.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Agent shall execute and deliver to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Agent. Without limiting the provisions of Section 7.06, the Borrower shall
reimburse the Agent upon demand for all costs and out of pocket expenses,
including the fees, charges and disbursements of counsel, incurred by it in
connection with any action contemplated by this Section 7.15.

Section 7.16. Additional Guarantors. Pursuant to Section 5.11 of each of the
Credit Agreements, each Domestic Subsidiary of a Loan Party that was not in
existence or not a Subsidiary on the date of the 2011 Credit Agreement is
required to enter in this Agreement as a Subsidiary Guarantor upon becoming such
a Subsidiary. Upon execution and delivery by the Agent and a Domestic Subsidiary
of a supplement in the form of Exhibit A hereto, such Domestic Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor herein. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Loan Party as a party to this Agreement.

Section 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or

 

38



--------------------------------------------------------------------------------

hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRANSDIGM INC. by      

/s/ W. Nicholas Howley

   Name:   W. Nicholas Howley    Title:  

Chairman and Chief Executive

Officer

 

TRANSDIGM GROUP INCORPORATED by      

/s/ W. Nicholas Howley

   Name:   W. Nicholas Howley    Title:  

Chairman and Chief Executive

Officer

Signature Page to Amended and Restated Guarantee and Collateral Agreement

 

40



--------------------------------------------------------------------------------

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

CDA INTERCORP LLC

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

AVTECH CORPORATION

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC.

BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CEF INDUSTRIES, LLC

ACME AEROSPACE, INC.

DUKES AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

AIRCRAFT PARTS CORPORATION

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

VALLEY-TODECO, INC.

HARTWELL CORPORATION

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

  by      

  /s/ Gregory Rufus

      Name: Gregory Rufus       Title:   Treasurer and Secretary

 

41



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Agent

  by   

/s/ Robert Hetu

     Name: Robert Hetu      Title: Managing Director   by   

/s/ Kevin Buddhdew

     Name: Kevin Buddhdew      Title: Associate

 

42



--------------------------------------------------------------------------------

Schedule I

Subsidiary Guarantors

 

Exact Legal Name

  

Jurisdiction

  

Organizational
Identification Number

  

Federal Taxpayer
Identification Number

TransDigm Group Incorporated    Delaware    3669437    41-2101738 TransDigm Inc.
   Delaware    2342542    34-1750032 MarathonNorco Aerospace, Inc.    Delaware
   2389579    74-2707437 Adams Rite Aerospace, Inc.    California    1381845   
95-4056812 Champion Aerospace LLC    Delaware    3379919    58-2623644 Avionic
Instruments LLC    Delaware    2104150    13-2666109 Skurka Aerospace Inc.   
Delaware    3901871    20-2042650 CDA InterCorp LLC    Florida    L07000068428
   59-1285683 AeroControlex Group, Inc.    Delaware    4373188    26-0379798
Aviation Technologies, Inc.    Delaware    3633813    04-3750236 Avtech
Corporation    Washington    578-064-829    91-0761549 Transicoil LLC   
Delaware    3780515    26-0084182 Malaysian Aerospace Services, Inc.    Delaware
   4160691    20-4894903 Bruce Aerospace Inc.    Delaware    4402705   
26-0658833 Bruce Industries, Inc.    Colorado    20061054139    20-8487769 CEF
Industries, LLC    Delaware    2103147    36-2056886 Acme Aerospace, Inc.   
Delaware    4708154    16-0324980 Semco Instruments, Inc.    Delaware    0778865
   95-2500600 Dukes Aerospace, Inc.    Delaware    4730861    27-1368976
Aircraft Parts Corporation    New York    None    11-2001917 McKechnie Aerospace
Holdings, Inc.    Delaware    4340005    26-0181650 McKechnie Aerospace DE, Inc.
   Delaware    4333330    20-8964837 McKechnie Aerospace US LLC    Delaware   
3968140    27-0127704 McKechnie Aerospace Investments, Inc.    Delaware   
2977910    58-2430801 Valley-Todeco, Inc.    Delaware    2547330    95-4549709



--------------------------------------------------------------------------------

Hartwell Corporation    California    C0338013    95-1936254 Western Sky
Industries, LLC    Delaware    2118418    94-3033701 Texas Rotronics, Inc.   
Texas    154629200    32-001732828

 

2



--------------------------------------------------------------------------------

Schedule II

Capital Stock

 

Issuer

  

Holder

  

Number and Class of
Shares Issued and
Outstanding

  

Number and Class of
Shares Pledged

   % of Equity
Interest
Pledged 1. TransDigm Inc.    TransDigm Group Incorporated    100 shares of
common stock    100 shares of common stock    100% 2. MarathonNorco Aerospace,
Inc.    TransDigm Inc.    32,925 shares of common stock    32,925 shares of
common stock    100% 3. Adams Rite Aerospace, Inc.    TransDigm Inc.    50,000
common shares    50,000 common shares    100% 4. Champion Aerospace LLC   
TransDigm Inc.    100% of membership interests    100% membership interests   
100% 5. Marathon Power Technologies Limited    MarathonNorco Aerospace, Inc.   
100,000 ordinary shares, par value LOGO [g152302exhibit-a1.jpg]1.00    65,000
ordinary shares, par value LOGO [g152302exhibit-a1.jpg]1.00    65% 6. Avionic
Instruments LLC    TransDigm Inc.    100% of membership interests    100% of
membership interests    100% 7. Skurka Aerospace Inc.    TransDigm Inc.    100
shares of common stock    100 shares of common stock    100% 8. CDA InterCorp
LLC    TransDigm Inc.    100% of membership interests    100% of membership
interests    100% 9. AeroControlex Group, Inc.    TransDigm Inc.    100 common
shares    100 common shares    100% 10. Aviation Technologies, Inc.    TransDigm
Inc.    3,000 shares of common stock    3,000 shares of common stock    100% 11.
Avtech Corporation    Aviation Technologies, Inc.    4,689 shares of common
stock    4,689 shares of common stock    100% 12. Transicoil LLC    Aviation
Technologies, Inc.    100% of membership interests    65% of membership
interests    65% 13. Transicoil (Malaysia) Sendirian Berhad    Transicoil LLC   
1,000,000 ordinary shares    650,000 ordinary shares    65% 14. Malaysian
Aerospace Services, Inc.    Aviation Technologies, Inc.    500 shares of common
stock    500 shares of common stock    100% 15. Bruce Aerospace Inc.   
TransDigm Inc.    100 common shares    100 common shares    100% 16. Bruce
Industries, Inc.    Bruce Aerospace Inc.    1,000 common shares    1,000 common
shares    100% 17. CEF Industries, LLC    TransDigm Inc.    100% of membership
interests    100% of membership interests    100% 18. Aircraft Parts Corporation
   Skurka Aerospace Inc.    5,000 common shares    5,000 common shares    100%
19. Acme Aerospace, Inc.    TransDigm Inc.    100 shares of common stock    100
shares of common stock    100%



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Number and Class of
Shares Issued and
Outstanding

  

Number and Class of
Shares Pledged

   % of Equity
Interest
Pledged 20. Semco Instruments, Inc.    TransDigm Inc.    4,824,204 Class A
common shares    4,824,204 Class A common shares    100% 21. Dukes Aerospace,
Inc.    TransDigm Inc.    5,000 common shares    5,000 common shares    100% 22.
McKechnie Aerospace DE, Inc.    McKechnie Aerospace Holdings, Inc.    100 shares
of common stock    100 shares of common stock    100% 23. McKechnie Aerospace US
LLC    McKechnie Aerospace DE, Inc.    135,300,000 units    135,300,000 units   
100%

24. McKechnie Aerospace (Europe) Limited

(UK company)

   McKechnie Aerospace DE, Inc.    1,000 shares owned    650 shares    65% 25.
McKechnie Aerospace Investments, Inc.    McKechnie Aerospace US LLC    1,000
shares of Class A common stock    1,000 shares of Class A common stock    100%
      13,000 shares of Class B common stock    13,000 shares of Class B common
stock    100% 26. Valley-Todeco, Inc.    McKechnie Aerospace Investments, Inc.
   1,500 shares of common stock    1,500 shares of common stock    100% 27.
Hartwell Corporation    McKechnie Aerospace Investments, Inc.    27,132 ordinary
shares    27,132 ordinary shares    100%       34,892 ordinary shares    34,892
ordinary shares    100% 28. Western Sky Industries, LLC    McKechnie Aerospace
Investments, Inc.    100 units    65 units    65%

29. Mecanismos De Matamoros, S.A. de C.V.

(Mexican company)

   Western Sky Industries, LLC    10,000 shares of Class A common stock owned]
  

6,500 shares of

Class A common stock)

   65%    Texas Rotronics, Inc.    34,999 shares of Class B common stock owned
  

22,749.35 shares

of Class B common stock

   65%    Western Sky Industries, LLC    1 share of Class B common stock owned)
   .65 shares of Class B common stock    0%

30. Aero Quality Sales, Ltd.

(UK company)

   Western Sky Industries, LLC    125,000 ordinary shares owned    81,250
ordinary shares    65% 31. Texas Rotronics, Inc.    Western Sky Industries, LLC
   1000 shares of common stock    1000 shares of common stock    100% 32.
McKechnie Aerospace Holdings, Inc.    TransDigm Inc.    100 shares of common
stock    100 shares of common stock    100%

 

2



--------------------------------------------------------------------------------

Pledged Debt Securities

 

1. Promissory Note, dated as of February 27, 2007, made by Champion Aerospace
LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm Inc. in the principal
amount of $81,937,500

 

2. Demand Promissory Note, dated February 7, 2007, made by Aviation
Technologies, Inc. (as successor by merger to Project Coffee Acquisition Co.) in
favor of TransDigm Inc., in the principal amount of $300,000,000

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of £22,793,050 and £1,000 each to McKechnie Aerospace DE, Inc.

 

4. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €50,383,707 and €1,000 each to McKechnie Aerospace DE, Inc.

 

5. Amended and Restated Intercompany Note, dated as of the February 9, 2011,
made by each of the payors listed on the signature pages thereto, in favor of
the Payees (as defined therein)

 

3



--------------------------------------------------------------------------------

Schedule III

Intellectual Property

Patents

 

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

TransDigm Inc.    Pending    US    Side-Locking Clamping Apparatus and Method   
12/775,623    07-May-10       TransDigm Inc.    Pending    PCT    Side-Locking
Clamping Apparatus and Method    PCT/US2010/034038    07-May-10       TransDigm
Inc.    Granted    US    Control Cables    09/133,566    13-Aug-98    6,484,605
   26-Nov-02 TransDigm Inc.    Granted    US    Control Cables    09/839,545   
20-Apr-01    6,314,830    13-Nov-01 TransDigm Inc.    Granted    Canada   
Control Cables    2,340,347    13-Aug-99    2,340,347    14-Feb-06 TransDigm
Inc.    Pending    Europe    Control Cables    99942054.0    13-Aug-99   
1104503    TransDigm Inc.    Granted    Japan    Control Cables    565307/00   
13-Aug-99    4479449    05-Mar-10 AeroControlex Group, Inc.    Granted    US   
Lavatory Service Shut Off Valve    10/085,510    28-Feb-02    6,729,368   
04-May-04 TransDigm Inc.    Published    Germany    Lavatory Service Shut Off
Valve    10392125.7    28-Feb-03       TransDigm Inc.    Granted    Canada   
Lavatory Service Shut Off Valve    2,447,989    28-Feb-03    2,447,989   
13-May-08 AeroControlex Group, Inc.    Granted    US    Lavatory Service Shut
Off Valve    10/505,756    26-Aug-04    7,331,365    19-Feb-08 TransDigm Inc.   
Granted    US    Coupling Assembly    10/413,583    15-Apr-03    6,971,682   
06-Dec-05 TransDigm Inc.    Granted    Europe    Coupling Assembly    04759414.8
   13-Apr-04    1613888    25-Jun-08 TransDigm Inc.    Granted    Germany   
Coupling Assembly    602004014602    13-Apr-04    1613888    25-Jun-08 TransDigm
Inc.    Granted    Spain    Coupling Assembly    04759414.8    13-Apr-04      
25-Jun-08 TransDigm Inc.    Granted    France    Coupling Assembly    04759414.8
   13-Apr-04    1613888    25-Jun-08 TransDigm Inc.    Granted    United Kingdom
   Coupling Assembly    04759414.8    13-Apr-04    1613888    25-Jun-08
TransDigm Inc.    Granted    US    Automatic Shutoff Refueling Receiver   
10/728,832    08-Dec-03    7,467,649    23-Dec-08 Adams Rite Aerospace, Inc.   
Granted    US    Quick Return Electro-Mechanical Actuator    10/274,558   
21-Oct-02    6,677,844    31-Jan-04 AeroControlex Group, Inc.    Granted    US
   Static Port Skin Applique Apparatus and Method    11/065,293    25-Feb-05   
7,407,136    05-Aug-08

 

4



--------------------------------------------------------------------------------

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

TransDigm Inc.    Granted    US    Straight Ribbon Heater    10/935,149   
08-Sep-04    7,176,421    13-Feb-07 TransDigm Inc.    Granted    Europe   
Straight Ribbon Heater    05723008.8    15-Feb-05    1721491    09-Apr-08
TransDigm Inc.    Granted    Germany    Straight Ribbon Heater    6020050059601
   15-Feb-05    1721491    09-Apr-08 TransDigm Inc.    Granted    Spain   
Straight Ribbon Heater    05723008.8    15-Feb-05    2306118    09-Apr-08
TransDigm Inc.    Granted    France    Straight Ribbon Heater    05723008.8   
15-Feb-05    1721491    09-Apr-08 TransDigm Inc.    Granted    United Kingdom   
Straight Ribbon Heater    05723008.8    15-Feb-05    1721491    15-Feb-05
TransDigm Inc.    Granted    US    Clamping Apparatus and Method    11/061,742
   22-Feb-05    7,392,569    01-Jul-08 TransDigm Inc.    Granted    Europe   
Clamping Apparatus and Method    05723427.0    22-Feb-05    1716339    07-Apr-10
TransDigm Inc.    Granted    Germany    Universal Clamp    05723427.0   
22-Feb-05   

60 2005

020422.9-08

   07-Apr-10 TransDigm Inc.    Granted    France    Universal Clamp   
05723427.0    22-Feb-05    1716339    07-Apr-10 TransDigm Inc.    Granted   
United Kingdom    Universal Clamp    05723427.0    22-Feb-05    1716339   
07-Apr-10 TransDigm Inc.    Granted    Spain    Universal Clamp    05723427.0   
22-Feb-05    1716339    07-Apr-10 TransDigm Inc.    Granted    Italy   
Universal Clamp    05723427.0    22-Feb-05    1716339    07-Apr-10 TransDigm
Inc.    Published    US    Aircraft Portable Water Disinfection/Sanitation
System    11/790,751    27-Apr-07       TransDigm Inc.    Published    Europe   
Aircraft Portable Water Disinfection/Sanitation System    08746226.3   
18-Apr-08       TransDigm Inc.    Published    US    Flexible, Self Bonding
Coupling Assembly    11/907,174    10-Oct-07       TransDigm Inc.    Pending   
Canada    Flexible, Self Bonding Coupling Assembly    2702255    30-Sep-08      
TransDigm Inc.    Pending    Japan    Flexible, Self Bonding Coupling Assembly
   2010-528940    30-Sep-08       TransDigm Inc.    Pending    EPO    Flexible,
Self Bonding Coupling Assembly    08838500.0    30-Sep-08       AeroControlex
Group, Inc.    Pending    US    Freeze Resistant Manifold Assembly and System   
12/483,666    12-Jun-09       AeroControlex Group, Inc.    Pending    PCT   
Freeze Resistant Manifold Assembly and System    PCT/US2010/038509    14-Jun-10
     

 

5



--------------------------------------------------------------------------------

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

Adams Rite Aerospace, Inc.    Published    US    Window Shade Positioning
Apparatus and Method    11/132,433    19-May-05       Adams Rite Aerospace, Inc.
   Granted    Europe    Window Shade Positioning Apparatus and Device   
05011345.5    25-May-05    1600316    14-Jul-10 Adams Rite Aerospace, Inc.   
Granted    France    Window Shade Positioning Apparatus    05011345.5   
25-May-05    1600316    14-Jul-10 Adams Rite Aerospace, Inc.    Granted   
Germany    Window Shade Positioning Apparatus and Method    05011345.5   
25-May-05    1600316    14-Jul-10 TransDigm Inc.    Published    US    Hands
Free Waste Flap Apparatus and Method    12/305,170    08-Oct-09       TransDigm
Inc.    Published    Europe    Hands Free Waste Flap Apparatus and Method   
07809622.9    18-Jun-07       Adams Rite Aerospace, Inc.    Pending    US   
Electronic Rapid Decompression Sensor    12/921,324    07-Sep-10       Adams
Rite Aerospace, Inc.    Pending    Mexico    Rapid Decompression Detection
System and Method    MX/a/2010/009892    09-Mar-09       Adams Rite Aerospace,
Inc.    Pending    Canada    Rapid Decompression Detection System and Method   
2717911    09-Mar-09       Adams Rite Aerospace, Inc.    Pending    China   
Rapid Decompression Detection System and Method       09-Mar-09       Adams Rite
Aerospace, Inc.    Pending    India    Rapid Decompression Detection System and
Method       09-Mar-09       Adams Rite Aerospace, Inc.    Pending    Europe   
Rapid Decompression Detection System and Method    09717246.4    09-Mar-09      
Adams Rite Aerospace, Inc.    Pending    Singapore    Rapid Decompression
Detection System and Method    201006860-9    09-Mar-09       Adams Rite
Aerospace, Inc.    Published    US    Decompression Vent Latching Mechanism   
12/264,150    03-Nov-08       Adams Rite Aerospace, Inc.    Pending   
Philippines    Decompression Vent Latching Mechanism    1-2010-500980         
Adams Rite Aerospace, Inc.    Published    Europe    Decompression Vent Latching
Mechanism    08844338.7    06-May-10       Adams Rite Aerospace, Inc.    Pending
   US    Multi-Color Liminaire    61/345,588    17-May-10      

 

6



--------------------------------------------------------------------------------

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

Champion Aerospace LLC    Granted    Canada    Magneto with Dual Mode Operation
   2,193,620    16-June-95    2,193,620    18-Jan-00 Champion Aerospace LLC   
Granted    Germany    Magneto with Dual Mode Operation    95923078    16-Jun-95
   69528175.5    11-Sep-02 Champion Aerospace LLC    Granted    Europe   
Magneto with Dual Mode Operation    95923078    16-Jun-95    0766786   
11-Sep-02 Champion Aerospace LLC    Granted    France    Magneto with Dual Mode
Operation    95923078    16-Jun-95    0766786    11-Sep-02 Champion Aerospace
LLC    Granted    United Kingdom    Magneto with Dual Mode Operation    95923078
   16-Jun-95    0766786    11-Sep-02 Champion Aerospace LLC    Granted    US   
Air-Cooled Ignition Lead    10/906,338    15-Feb-05    7,124,724    24-Oct-06
Champion Aerospace, Inc.    Granted    US    Switching Assembly for an Aircraft
Ignition System    12/194,933    20-Aug-08    7880281    01-02-11 Champion
Aerospace LLC    Granted    US    Power Supply Unit for use with an Aircraft
Electrical System    12/052,821    21-Mar-08    7,750,496    06-Jul-10 Champion
Aerospace LLC    Granted    US    Partitioned Exciter System    10/616,105   
09-Jul-03    7,130,180    31-Oct-06 Champion Aerospace LLC    Granted    US   
Ignition Lead with Replaceable Terminal Contact    10/851,399    21-May-04   
7,001,195    21-Feb-06 Champion Aerospace LLC    Granted    US    Two-Piece
Swaged Center Electrode Assembly    09/934,068    21-Aug-01    6,614,145   
02-Sep-03 Champion Aerospace LLC    Granted    US    Exciter Circuit With
Ferro-Resonant Transformer Network For An Ignition System Of A Turbine Engine   
09/974,074    10-Oct-01    6,603,216    05-Aug-03 Champion Aerospace LLC   
Granted    US    Inductive Ignition Circuit    09/472,370    23-Dec-99   
6,297,568    02-Oct-01 Champion Aerospace LLC    Granted    US    Ignition Plug
and Method of Manufacture    09/481,300    11-Jan-00    6,285,008    04-Sep-01
Champion Aerospace LLC    Granted    US    Low-Temperature Lead-Free Glaze for
Alumina Ceramics    08/971,343    17-Nov-97    5,985,473    16-Nov-99 Champion
Aerospace LLC    Granted    US    Dual Gated Power Electronic Switching Devices
   08/847,614    28-Apr-97    5,981,982    09-Nov-99

 

7



--------------------------------------------------------------------------------

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

Champion Aerospace LLC    Granted    US    Methods of Making Dual Gated Power
Electronic Switching Devices    08/847,615    28-Apr-97    5,970,324   
19-Oct-99 Champion Aerospace LLC    Granted    US    Internal Combustion Engine
with Temperature Dependent Timing of Spark Event    08/802,612    19-Feb-97   
5,875,763    02-Mar-99 Champion Aerospace LLC    Granted    US    Turbine Engine
Ignition Exciter Circuit Including Low Voltage Lockout Control    08/831,518   
01-Apr-97    5,852,381    22-12-98 Champion Aerospace LLC    Granted    US   
Magneto with Dual Mode Operation    08/281,492    27-Jul-94    5,544,633   
13-Aug-96 Champion Aerospace LLC    Granted    US    Magneto-Based Ignition
System For Reciprocating Internal Combustion Engine Having A Capacitive
Discharge Booster For Aiding Engine Starting    08/587,515    17-Jan-96   
5,630,384    20-May-97 Champion Aerospace LLC    Granted    US   
Low-Temperature Lead-Free Glaze for Alumina Ceramics    08/638,152    26-Apr-96
   5,677,250    14-Oct-97 Champion Aerospace LLC    Granted    US    Turbine
Engine Ignition Exciter Circuit Including Low Voltage Lockout Control   
08/598,904    09-Feb-96    5,656,966    12-Aug-97 Champion Aerospace LLC   
Granted    US    Ignition Exciter Circuit With Thyristors Having High Di/Dt And
High Voltage Blockage    08/207,717    09-Mar-94    5,592,118    07-Jan-97
Champion Aerospace LLC    Granted    US    Automotive Ignition Coil Assembly   
08/435,927    05-May-95    5,535,726    16-Jul-96 Champion Aerospace LLC   
Granted    US    Low-Temperature Lead-Free Glaze for Alumina Ceramics   
08/323,936    17-Oct-94    5,518,968    21-May-96 Champion Aerospace LLC   
Granted    US    Igniter Plug Extender for a Turbine Engine Combustor   
08/090,265    13-Jul-93    5,402,637    04-Apr-95 Champion Aerospace LLC   
Granted    US    Modular Ignition System    08/031,009    12-Mar-93    5,381,773
   17-Jan-95 Champion Aerospace LLC    Granted    US    Igniter and Cable
Connector Assembly    07/849,962    12-Mar-92    5,283,499    01-Feb-94

 

8



--------------------------------------------------------------------------------

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

Champion Aerospace LLC    Granted    US    Surface Gap Igniter    07/739,973   
05-Aug-91    5,187,404    16-Feb-93 Champion Aerospace LLC    Granted    US   
Igniter Cable Connector Seal    07/728,860    11-Jul-91    5,083,932   
28-Jan-92 MarathonNorco Aerospace, Inc.    Granted    US    Mechanical
Oscillator    08/333,735    03-Nov-94    5,592,852    14-Jan-97 MarathonNorco
Aerospace, Inc.    Granted    US    Mechanical Oscillator    08/680,642   
17-Jul-96    5,709,127    20-Jan-98 MarathonNorco Aerospace, Inc.    Granted   
US    Hinged Strut Construction    08/014,535    08-Feb-93    5,364,201   
15-Nov-94 MarathonNorco Aerospace, Inc.    Granted    US    Strut Construction
   07/970,016    02-Nov-92    5,265,970    30-Nov-93 MarathonNorco Aerospace,
Inc.    Granted    US    Strut Construction    08/059,569    12-May-93   
5,366,313    22-Nov-94 MarathonNorco Aerospace, Inc.    Granted    US    Latch
Mechanism    09/476,962    03-Jan-02    6,428,060    06-Aug-02 MarathonNorco
Aerospace, Inc.    Granted    US    Telescoping Strut Construction    08/841,767
   05-May-97    5,950,997    14-Sep-99 MarathonNorco Aerospace, Inc.    Granted
   US    Mechanical Drive Assembly Incorporating Counter Spring Biassed Radially
Adjustable Rollers    08/498,358    05-Jul-95    5,680,795    28-Oct-97
MarathonNorco Aerospace, Inc.    Granted    US    Mechanical Drive Assembly
Incorporating Counter Spring Biassed Radially Adjustable Rollers    08/745,916
   08-Nov-96    5,860,324    19-Jan-99 MarathonNorco Aerospace, Inc.    Granted
   US    Anti-Friction Nut    07/818,886    10-Jan-92    5,191,805    09-Mar-93
MarathonNorco Aerospace, Inc.    Granted    US    Latch Construction   
07/484,799    26-Feb-90    5,044,679    03-Sep-91 MarathonNorco Aerospace, Inc.
   Granted    US    Latch Construction    07/751,312    28-Aug-91    5,192,098
   09-Mar-93 MarathonNorco Aerospace, Inc.    Published    US    Mechanical Rate
Control Device for a Hold Open Rod    12/135,778    09-Jun-08      

 

9



--------------------------------------------------------------------------------

Assignee or Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

MarathonNorco Aerospace, Inc.    Published    US    Mechanically Dampening Hold
Open Rod    12/555,200    08-Sep-09       MarathonNorco Aerospace, Inc.   
Pending    PCT    Hold Open Rod    PCT/US10/48033    07-Sep-10      
MarathonNorco Aerospace, Inc.    Pending    US    Mechanically Dampening Hold
Open Rod    12/857,947    17-Aug-10       TransDigm, Inc.    Granted    US   
Ice-Proof fluid line assemblies    09/128,758    04-Aug-98    5,975,119   
02-Nov-99 TransDigm, Inc.    Granted    US    Fuel line systems with electric
charge buildup prevention    08/990,068    12-Dec-97    5,973,903    26-Oct-99
Bruce Aerospace Inc.    Pending    PCT    High Brightness Light Emitting Diode
Light    PCT/US10/44452    04-Aug-10       Bruce Aerospace Inc.    Granted    US
   Lighting Control System and Method    11/015,184    17-Dec-04    7,221,110   
22-May-07 Bruce Aerospace Inc.    Granted    US    LED Burning Prevention   
11/053,009    08-Feb-05    7,019,283    28-Mar-06 Bruce Aerospace Inc.   
Granted    US    Electronic Ballast with DC Output Flyback Converter   
10/266,162    07-Oct-02    6,864,642    08-Mar-05 Bruce Aerospace Inc.   
Granted    US    Sensing Voltage for Fluorescent Lamp Protection    10/318,866
   13-Dec-02    6,819,063    16-Nov-04 Bruce Aerospace Inc.    Granted    US   
Electronic Ballast with Filament Detection    10/265,350    04-Oct-02   
6,750,619    15-Jun-04 Bruce Aerospace Inc.    Granted    US    Interter Ballast
Circuit Featuring Current Regulation Over Wide Lamp Load Range    07/932,708   
19-Aug-92    5,466,992    14-Nov-95 Bruce Aerospace Inc.    Granted    US   
Electronic Ballast and Power Controller    08/018,774    17-Feb-93    5,449,981
   12-Sep-95 Bruce Aerospace Inc.    Granted    US    Wide Range Load Current
Regulation in Saturable Reactor Ballast    08/120,950    14-Sep-93    5,432,406
   11-Jul-95 Bruce Aerospace Inc.    Granted    US    Magnetic Ballast for
Fluorescent Lamps    08/065,538    17-May-93    5,389,857    14-Feb-95 Bruce
Aerospace Inc.    Granted    US    Fluid Control Valve Unit    07/905,911   
29-Jun-92    5,328,152    12-Jul-94 Acme Aerospace, Inc.    Pending    US   
Storage Battery Electrodes with Integral Conductors    11/282,537    18-Nov-05
      Acme Aerospace, Inc.    Granted    US    Sealed Rechargeable Battery with
Stabilizer    08/306,633    15-Sep-94    5,569,554    29-Oct-96

 

10



--------------------------------------------------------------------------------

US Patents

 

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

United States

   Pressure Sensing Dead Bolt   

7255376

(10/491977)

  

8/14/07

(07/13/04)

   Hartwell Corporation

United States

   Motor Driven Latch   

7252311

(10/944132)

  

8/7/07

(09/17/04)

   Hartwell Corporation

United States

   Viscous Shear Damping Strut Assembly   

7882941

[20080308366]

(11/763818)

  

02/08/2011

[12/18/08]

(6/15/07)

   Hartwell Corporation

United States

   Bifurcated Latching System   

[20080067818]

(11/835597)

  

[3/20/08]

(8/8/07)

   Hartwell Corporation

United States

   Command Latch And Pin Latch System   

[20080129056]

(11/944801)

  

[6/5/08]

(11/26/07)

   Hartwell Corporation

United States

   Latching Mechanism    5152559    10/6/92    Hartwell Corporation

United States

   Catch for Door Latch    5188403    2/23/93    Hartwell Corporation

United States

   Method For Molding A Strip Of Blind Rivets    5207966    5/4/93    Hartwell
Corporation

United States

   Apparatus For Making Blind Rivets    5238377    8/24/93    Hartwell
Corporation

United States

   Single-Point Self-Closing Latch    5551737    9/3/96    Hartwell Corporation

United States

   Rotary Hook Tension-Shear Latch    5556142    9/17/96    Hartwell Corporation

 

11



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

United States    Self Locking Strut    5579875    12/3/96    Hartwell
Corporation United States    Low Profile Hook Latch Assembly    5620212   
4/15/97    Hartwell Corporation United States    Circuit Board Standoff
Connector    5754412    5/19/98    Hartwell Corporation United States   
Adjustable Pressure Relief Latch    5765883    6/16/98    Hartwell Corporation
United States    Extended Reach Latch    5984382    11/16/99    Hartwell
Corporation United States    Overcenter Double Jaw Latch Mechanism    6042156   
3/28/00    Hartwell Corporation United States    Handle Assembly For An Aircraft
Door Or The Like    6059231    5/9/00    Hartwell Corporation United States   
Translating Handle Assembly    6095573    8/1/00    Hartwell Corporation United
States    Increased Strength Dogging Mechanism    6123370    9/26/00    Hartwell
Corporation United States    Front-Mounted Hinge    6151755    11/28/00   
Hartwell Corporation United States    Permanently Connected Remote Latch
Mechanism    6189832    2/20/01    Hartwell Corporation United States   
Dampening Strut    6193223    2/27/01    Hartwell Corporation United States   
Latch With Sensor    6279971    8/28/01    Hartwell Corporation United States   
Latch Assembly Including Sensor    6325428    12/4/01    Hartwell Corporation
United States    Cinch-Up Latch    6343815    2/5/02    Hartwell Corporation
United States    Keeper Mechanism    6382690    5/7/02    Hartwell Corporation

 

12



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

United States    Blowout Latch    6513841    2/4/2003    Hartwell Corporation
United States    Extendable Latch    6629712    10/7/03    Hartwell Corporation
United States    Blowout Latch    6755448    6/29/04    Hartwell Corporation
United States    Pressure Responsive Blowout Latch    6866226    3/15/05   
Hartwell Corporation United States    Pressure Responsive Blowout Latch With
Reservoir    6866227    3/15/05    Hartwell Corporation United States    Rotary
Latch Mechanism    6913297    7/5/05    Hartwell Corporation United States   
Externally Adjustable Latch    6945573    9/20/05    Hartwell Corporation United
States    Flush Handle Assembly    6971689    12/6/05    Hartwell Corporation
United States    Latch Mechanism    7131672    11/7/06    Hartwell Corporation
United States    Preloaded Latch Mechanism    7185926    3/6/07    Hartwell
Corporation United States    Quick Release Latch For A Bus Seat Or The Like   
D395388    6/23/98    Hartwell Corporation United States    Pressure Responsive
Blowout Latch   

7578475

(10/939659)

  

8/25/09

(09/13/04)

   Hartwell Corporation United States    Composite tube assemblies and methods
of forming the same   

[2008-157519]

(11/981569)

  

[7/3/08]

(10/30/07)

   Tyee Aircraft United States    Swivel Insert For A Control Rod    6595714   
7/22/2003    Western Sky Industries, LLC, a.k.a. Tyee Aircraft United States   
Force Sensor Rod    6830223    12/14/04    Western Sky Industries, LLC, a.k.a.
Tyee Aircraft

 

13



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

United States    Multiple Speed Fastener    5624221    4/29/97    Hartwell
Corporation

FOREIGN PATENTS

 

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

Austria    Blowout Latch    (338182)    (09/15/06)    Hartwell Corporation
Brazil    Sliding Hinge With Locking    8902320    11/13/90    Hartwell
Corporation Canada    Pressure Responsive Blowout Latch   

2462760

(2462760)

  

12/1/09

(4/4/02)

   Hartwell Corporation Canada    Pressure Responsive Blowout Latch with
Reservoir    (2489598]    (12/13/04)    Hartwell Corporation Canada    Latching
Mechanism    (2029918)    1/2/96    Hartwell Corporation Canada    Pressure
Sensing Dead Bolt    (2462788)    (4/2/04)    Hartwell Corporation Canada   
Tool Operated Channel Latch    (2713779)    (07/29/2010)    Hartwell Corporation

 

14



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

Canada    Viscous Shear Damping Strut Assembly    (2691283)    (12/15/2009)   
Hartwell Corporation China    Quick Release Fastener    (1191944)   
(09/02/1998)    Hartwell Corporation China    Motor Driven Latch   

[101076645]

(20058039215)

  

04/01/2009

[11/21/2007]

   Hartwell Corporation China    Tool Operated Channel Latch   

[CN101960080]

(20098106954)

   [01/26/2011]    Hartwell Corporation EP    Blowout Latch   

1270406

(1270406)

  

7/9/10

(04/21/04)

   Hartwell Corporation EP    Extendable Latch   

1245769

(1245769)

  

3/8/06

(10/15/03)

   Hartwell Corporation EP    Blowout Latch   

1197619

(1197619)

  

08/30/06

(10/10/01)

   Hartwell Corporation EP    Latch With Sensor   

1091059

(1091059)

  

1/19/05

(9/18/00

   Hartwell Corporation EP    Pressure Sensing Dead Bolt    1438473    08/02/06
   Hartwell Corporation EP    Permanently Connected Remote Latch Mechanism   

1066195

(1066195)

  

08/27/03

(4/1/99)

   Hartwell Corporation EP    Command Latch and Pin Latch System    (07291414.6)
   (11/28/2007)    Hartwell Corporation EP    Bifurcated Latching System   
(07290991.4)    (08/09/2007)    Hartwell Corporation EP    Motor Driven Latch   

[EP1797263]

(05814910.5)

  

[06/20/2007]

(09/16/2005)

   Hartwell Corporation EP    Pressure Responsive Blowout Latch with Reservoir
  

EP1576248]

(03751775.2)

  

[09/21/2005]

(06/16/2003)

   Hartwell Corporation EP    Pressure Responsive Blowout Latch   

[EP1446543]

(02763760.2)

  

[08/18/2004]

(09/27/2002)

   Hartwell Corporation EP    Viscous Shear Damping Strut Assembly   

[EP2165088]

(08827613.4)

   (06/03/2008)    Hartwell Corporation

 

15



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Patent No.

[Pub. No.]

(App. No.)

  

Issue Date

[Pub. Date]

(App. Date)

  

Record Owner

EP    Tool Operated Channel Latch    (09708482.6)    (02/02/2009)    Hartwell
Corporation Germany    Blowout Latch    60122644    10/12/2006    Hartwell
Corporation Germany    Latching Mechanism    69005599    04/28/1994    Hartwell
Corporation Germany    Permanently Connected Remote Latch Mechanism    69910749
   06/17/2004    Hartwell Corporation Japan    Latch With Sensor    (2001123725)
   (05/08/2001)    [Unable To Confirm] Japan    Permanently Connected Remote
Latch Mechanism    (2002510582)    (04/09/2002)    Hartwell Corporation Japan   
Viscous Shear Damping Strut Assembly    [JP2010530048]    [09/02/2010]   
Hartwell Corporation Russia    Latching Mechanism    2013316    05/30/1994   
Hartwell Corporation Spain    Latching Mechanism    2049433    04/16/1994   
Hartwell Corporation Spain    Sliding Hinge With Locking    2044112   
01/01/1994    Hartwell Corporation Spain    Permanently Connected Remote Latch
Mechanism    2204125    04/16/2004    Hartwell Corporation Spain    Pressure
Responsive Blowout Latch   

[ES2320978]

(20020763760T)

  

[06/01/2009]

(09/27/2002)

   Hartwell Corporation Spain    Blowout Latch   

[ES2272425]

(20010308636T)

   [05/01/2007] (10/10/2001)    Hartwell Corporation WIPO    Motor Driven Latch
   (200633929)    (03/30/2006)    Hartwell Corporation WIPO    Latch Mechanism
   [2006100654]    [09/28/2006]    Hartwell Corporation

 

16



--------------------------------------------------------------------------------

Trademarks

 

Owner

  

Trademark:

  

Country

  

Application No:

  

Registration No.:

  

Registration Date:

Adams Rite Aerospace    AQUAFLITE    European Community    1098144    1098144   
22-Feb-2001 Avionic Instruments Inc.    AEROSPACE FOR INDUSTRY    USA   
74705510    2204172    17-Nov-1998 Avionic Instruments Inc    ACS AND DESIGN   
USA    77350069    3599638    31-Mar-2009 Avionic Instruments Inc    AEROSPACE
COOLING SOLUTIONS    USA    77350077    3599639    03-Mar-2009 Avtech
Corporation    IDEAS THAT FLY    USA    74296051    1804707    16-Nov-1993 Bruce
Aerospace, Inc.    WE LIGHT THE SKIES    USA    73448482    1364180   
08-Oct-1985 Champion Aerospace LLC    BRINGING POWER TO FLIGHT    USA   
74243008    1801860    02-Nov-1993 Champion Aerospace LLC    MISC DESIGN    USA
   73646933    1759512    23-Mar-1993 Champion Aerospace LLC    CABLE DESIGN   
USA    73646932    1719828    29-Sep-1992 Champion Aerospace LLC    SLICK AND
DESIGN    USA    72145624    760554    26-Nov-1963 Champion Aerospace LLC   
LASAR and Star Design    USA    74567628    2008936    15-Oct-1996 Champion
Aerospace LLC    LASAR    USA    74567629    2010710    22-Oct-1996
Marathonnorco Aerospace, Inc    RF80-M    USA    85126094       Marathonnorco
Aerospace, Inc.    MARATHONNORCO AEROSPACE and Design    European Community   
8344954    008344954    12-Jan-2010 Marathonnorco Aerospace, Inc.    MARATHON   
United Kingdom    B1241295    1241295    04-May-1985 Marathonnorco Aerospace,
Inc.    MARATHON    USA    73487939    1330727    16-Apr-1985 Marathonnorco
Aerospace, Inc.    M MARATHON SUPERPOWER AND DESIGN    USA    75632368   
2787788    02-Dec-2003 Marathonnorco Aerospace, Inc.    M MARATHON AND DESIGN   
USA    75632383    2787789    02-Dec-2003 Marathonnorco Aerospace, Inc.   
MARATHONNORCO AEROSPACE and Design    USA    77653518    3666343    11-Aug-2009
Marathonnorco Aerospace, Inc.    MARATHONNORCO AEROSPACE and Design    USA   
77746799       Marathonnorco Aerospace, Inc.    MARATHONNORCO AEROSPACE and
Design    USA    77746806      

 

17



--------------------------------------------------------------------------------

Owner

  

Trademark:

  

Country

  

Application No:

  

Registration No.:

  

Registration Date:

Marathonnorco Aerospace, Inc.    MARATHON    European Community    1220789   
1220789    09-Oct-2001 Marathonnorco Aerospace, Inc.    M DESIGN    USA   
75632205    2543727    05-Mar-2002 Marathonnorco Aerospace, Inc.    MNAI    USA
   78551622    3319738    23-Oct-2007 Marathonnorco Aerospace, Inc.    MARATHON
   Canada    1004273    550881    17-Sep-2001 Marathonnorco Aerospace, Inc.   
PROEASE    USA    75513355    2496591    09-Oct-2001 Marathonnorco Aerospace,
Inc.    DATAFX    USA    75124154    2083649    29-Jul-1997 Marathonnorco
Aerospace, Inc.    CASP    USA    73586477    1411141    30-Sep-1986
Marathonnorco Aerospace, Inc.    MNAI    USA    78551619    3125918   
08-Aug-2006 Marathonnorco Aerospace, Inc.    NORCO INC. AND DESIGN    USA   
73166121    1153612    12-May-1981 Marathonnorco Aerospace, Inc.    REFLEX   
USA    72383564    936522    27-Jun-1972 Marathonnorco Aerospace, Inc.   
DIGIFLEX    USA    73338416    1252763    04-Oct-1983 Marathonnorco Aerospace,
Inc.    BALL REVERSER    USA    73068552    1144720    30-Dec-1980 Marathonnorco
Aerospace, Inc.    CHRISTIE    USA    74247133    1727289    27-Oct-1992
Marathonnorco Aerospace, Inc.    SUPERPOWER    USA    73515350    1347534   
09-Jul-1985 TransDigm Inc.    TRANSDIGM    China (People’s Republic)    6581262
      TransDigm Inc.    WIGGINS    Chile    96171    639340    16-Aug-2002
TransDigm Inc.    TRANSDIGM    USA    77277955    3457067    01-Jul-2008
TransDigm Inc.    ADEL    USA    73293427    1189110    09-Feb-1982 TransDigm
Inc.    WIGGINS    USA    73339008    1236043    03-May-1983 TransDigm Inc.   
WIGGINS    Australia       370922    27-Jan-1982 TransDigm Inc.    WIGGINS   
South Africa       B81/9465    08-Dec-1981 TransDigm Inc.    WIGGINS    South
Africa       B81/4151    16-Jun-1981 TransDigm Inc.    WIGGINS    South Africa
      B81/9466    08-Dec-1981 TransDigm Inc.    WIG-O-FLEX    United Kingdom   
737800    737800    04-Jan-1976 TransDigm Inc.    TRANSDIGM    China (People’s
Republic)    6581258    6581258    28-Mar-2010 TransDigm Inc.    TRANSDIGM   
China (People’s Republic)    6581259    6581259    28-Apr-2010 TransDigm Inc.   
TRANSDIGM    China (People’s Republic)    6581260    6581260    28-Mar-2010
TransDigm Inc.    TRANSDIGM    China (People’s Republic)    6581261    6581261
   28-Mar-2010

 

18



--------------------------------------------------------------------------------

US Trademarks

 

Country

  

Trademark

  

Regn No.

(App. No.)

  

Regn. Date

(App. Date)

  

Current Owner

California    FLIP-LOK    (4623)       Western Sky Industries, LLC, a.k.a.
Western Sky Industries, Inc. United States    HARTWELL   

2703713

(76/221734)

  

4/8/03

(3/8/01)

   Hartwell Corporation United States    HARTWELL   

1762408

(74/227615)

  

4/6/93

(12/5/91)

   Hartwell Corporation United States    HASCO   

2708392

(76/139439)

  

4/22/03

(10/2/00)

   Hartwell Corporation United States    HC(Stylized & Design)   

2676542

(76/221733)

  

1/21/03

(3/8/01)

   Hartwell Corporation United States    HC(Stylized & Design)   

1744257

(74/233909)

  

1/5/93

(12/30/91)

   Hartwell Corporation United States    TRIGGER LOCK   

1190430

(73/211143)

  

2/23/82

(4/11/79)

   Hartwell Corporation United States    XLP   

2771803

(78/184801)

  

10/7/03

(11/13/02)

   Hartwell Corporation United States    SOLUTIONEERING   

2798501

(76/291921)

  

12/23/03

(7/31/01)

   McKechnie Aerospace (UK) Ltd. United States    VT   

3465245

(77/105071)

  

7/15/08

(2/12/07)

   Valley-Todeco, Inc. United States    VT AND DESIGN   

3465248

(77/106508)

  

7/15/08

(2/13/07)

   Valley-Todeco, Inc. United States    VT AND DESIGN   

3465242

(77/104179)

  

7/15/08

(2/9/07)

   Valley-Todeco, Inc. United States    VT AND DESIGN   

3465241

(77/104155)

  

7/15/108

(2/9/07)

   Valley-Todeco, Inc. United States    AERO QUALITY   

3302559

(78/954831)

  

10/2/07

(8/17/06)

   Western Sky Industries, LLC

 

19



--------------------------------------------------------------------------------

Country

  

Trademark

  

Regn No.

(App. No.)

  

Regn. Date

(App. Date)

  

Current Owner

United States    DESIGN ONLY   

0887394

(72/328085)

  

3/10/70

(5/22/69)

   Western Sky Industries, LLC United States    TYEE   

0887395

(72/328086)

  

3/10/70

(5/22/69)

   Western Sky Industries, LLC

FOREIGN TRADEMARKS

 

Country

  

Trademark

  

Appln No.

(App. No.)

  

Regn. Date

(App. Date)

  

Current Owner

Canada    HARTWELL   

TMA586646

(1096075)

  

8/6/03

(3/15/01)

   Hartwell Corporation Canada    HC (Stylized & Design)   

TMA594455

(1096076)

  

11/12/03

(3/15/01)

   Hartwell Corporation CTM    HARTWELL   

2170710

(2170710)

  

6/3/02

(4/9/01)

   Hartwell Corporation CTM    HC AND DESIGN   

2170785

(2170785)

  

6/3/02

(4/9/01)

   Hartwell Corporation CTM    XLP   

3134376

(3134376)

  

7/21/04

(4/15/03)

   Hartwell Corporation Japan    HARTWELL   

4674615

(2001-30621)

  

5/23/03

(4/3/01)

   Hartwell Corporation Japan    HC (AND DESIGN)   

4674616

(2001-30622)

  

5/23/03

(4/3/01)

   Hartwell Corporation Norway    SHACK’L SHIELD AND DESIGN    146057    7/18/91
   Hartwell Corporation Switzerland    RATE CHEK   

398869

4962/1992

  

1/20/93

(6/30/92)

   Hartwell Corporation United Kingdom    AERO QUALITY AND DESIGN   

2113924

(2113924)

  

12/8/99

(10/25/96)

   Western Sky Industries, LLC

 

20



--------------------------------------------------------------------------------

Copyrights

 

Jurisdiction

  

Title

  

Registration

No.

  

Registration
Date

  

Record Owner

United States    Water faucets    TX0000260690    06/01/1979    Adams Rite
Products, Inc. United States    Shak’l Shield: Heavy Duty Armored Padlock Hasp,
Maximum Protection For Padlock Installations    Tx2442521    10/21/1988   
Hartwell Corporation United States    Shack’ Shield Bss17 Series    Tx2682229   
10/26/1989    Hartwell Corporation United States    Hartwell Salutes Fairchild
REPublic    Tx1578760    4/11/1985    Hartwell Corporation United States   
Shack’l Shield Brand Hasp Installation Instructions    Tx2836447    7/10/1989   
Hartwell Corporation United States    Transicoil series 1000 D C motors; bull.
no. TC 1000/1.    TX0000362423    1979    Transicoil United States    Transicoil
series 1100 integral motor-tachometers; bul1. no. TC 1100/1.    TX0000382904   
1979    Transicoil United States    Transicoil series 1200 D C motors; bull. no.
TC 12000/1.    TX0000382903    1979    Transicoil United States    Transicoil
series 12100 integral motor-tachometers; bull. no. TC 12100/1.    TX0000382906
   1979    Transicoil United States    Transicoil series 2000 D C motors; bull.
no. TC 2000/1.    TX0000362424    1979    Transicoil United States    Transicoil
series 6000 D C motors; bull. no. TC 6000/1.    TX0000382905    1979   
Transicoil United States    Schematic; drawing no. 9A4214-2.    VAu000414020   
1997    Transicoil, Inc. United States    Schematic; drawing no. 9S3288-1.   
VAu000414023    1997    Transicoil, Inc. United States    Schematic; drawing no.
9S3323-2.    VAu000418028    1997    Transicoil, Inc. United States    Schematic
signal conditioning frequency input; drawing no. 9S3484-5.    VAu000414026   
1997    Transicoil, Inc. United States    Schematic signal conditioning
frequency input; drawing no. 9S3484-6.    VAu000414027    1997    Transicoil,
Inc.

 

21



--------------------------------------------------------------------------------

Jurisdiction

  

Title

  

Registration

No.

  

Registration
Date

  

Record Owner

United States    Schematic signal conditioning frequency resistance; drawing no.
9S3483-5.    VAu000414016    1997    Transicoil, Inc. United States    Schematic
signal conditioning resistance; drawing no. 9S3481-5.    VAu000414019    1997   
Transicoil, Inc. United States    Schematic signal conditioning strain gauge;
drawing no. 9S3479-5.    VAu000414022    1997    Transicoil, Inc. United States
   Schematic signal conditioning thermocouple; drawing no. 9S3482-5.   
VAu000418029    1997    Transicoil, Inc.

 

22



--------------------------------------------------------------------------------

Patent Licenses

(1) Pursuant to an Agreement, dated as of March 26, 2001 (the “License
Agreement”), between Honeywell Intellectual Properties Inc., Honeywell
International Inc. (as Licensor) and TransDigm Inc. (as Licensee), Licensor
granted to Licensee a license relating to those patents and applications for
patents in the world, subject to any export controls that may be imposed by the
government of the United States, which cover Licensed Products (as defined in
the License Agreement) and/or Support (as defined in the License Agreement) and
which were at the time of the License Agreement or thereafter owned by Licensor;
any and all continuation, continuation-in-part, divisional, reissue, renewal and
extension, and other patents and patent applications, and reexamination
certificates, that claim in whole or in part the benefit of the filing date of
any of the foregoing; and any and all counterpart foreign patents and patent
applications of any of the foregoing.

(2) Champion Aerospace LLC is a licensor for the below U.S. patents.

 

Licensee Name and Address

 

Date of License/

Sublicense

 

Issue Date

 

Patent No.

John Driscoll

7800 Netherlands

Drive

Raleigh, North

Carolina 27606

  November 29, 1994   January 7, 1997   5,592,118

John Driscoll

7800 Netherlands

Drive

Raleigh, North

Carolina 27606

  November 29, 1994   August 12, 1997   5,656,966

John Driscoll

7800 Netherlands

Drive

Raleigh, North

Carolina 27606

  November 29, 1994   December 22, 1998   5,852,381

(3) Champion Aerospace LLC is a licensee for the below U.S. patents and non-U.S.
patents.

U.S. Patents

 

Licensor Name and Address

  

Date of

License/Sublicense

  

Issue Date

  

Patent No.

Federal-Mogul Worldwide, Inc.*

   May 31, 2001    June 14, 1988    4,751,207

Federal-Mogul Worldwide, Inc.

   May 31, 2001    January 17, 1995    5,381,773

 

23



--------------------------------------------------------------------------------

Federal-Mogul Worldwide, Inc.

   May 31, 2001    May 21, 1996    5,518,968

Federal-Mogul Worldwide, Inc.

   May 31, 2001    July 16, 1996    5,535,726

Federal-Mogul Worldwide, Inc.

   May 31, 2001    October 14, 1997    5,677,250

Federal-Mogul Worldwide, Inc.

   May 31, 2001    November 16, 1999    5,985,473

Federal-Mogul Worldwide, Inc.

   May 31, 2001    August 11, 1992    RE34,028

 

* Expiration of patent is in dispute.

Non-U.S. Patents

 

Country

  

Licensor Name and Address

  

Date of License/

Sublicense

  

Issue Date

  

Non-US

Patent No.

AU    Federal-Mogul Worldwide, Inc.    May 31, 2001    June 14, 1984    537242
AU    Federal-Mogul Worldwide, Inc.          573008 AU    Federal-Mogul
Worldwide, Inc.    May 31, 2001    July 20, 1989    586761 AU    Federal-Mogul
Worldwide, Inc.          8062857 AU    Federal-Mogul Worldwide, Inc.         
8065688 AU    Federal-Mogul Worldwide, Inc.          8543814 AU    Federal-Mogul
Worldwide, Inc.          8777830 BE    Federal-Mogul Worldwide, Inc.         
887047 CA    Federal-Mogul Worldwide, Inc.          1132143 CA    Federal-Mogul
Worldwide, Inc.    May 31, 2001    June 5, 1984    1168531 CA    Federal-Mogul
Worldwide, Inc.    May 31, 2001    February 9, 1988    1232620 CA   
Federal-Mogul Worldwide, Inc.    May 31, 2001    May 1, 1999    1268490 DE   
Federal-Mogul Worldwide, Inc.    May 31, 2001    December 10, 1998    19617794
DE    Federal-Mogul Worldwide, Inc.    May 31, 2001    December 2, 1993   
3787965 DE    Federal-Mogul Worldwide, Inc.    May 31, 2001    June 6, 1991   
3036223 EPO    Federal-Mogul Worldwide, Inc.    May 31, 2001    October 27, 1993
   277178 FR    Federal-Mogul Worldwide, Inc.          2468234 FR   
Federal-Mogul Worldwide, Inc.          2566767 FR    Federal-Mogul Worldwide,
Inc.    May 31, 2001    June 29, 1984    8022476 GB    Federal-Mogul Worldwide,
Inc.          2309050 GB    Federal-Mogul Worldwide, Inc.          8516124 GB   
Federal-Mogul Worldwide, Inc.          9519358 GB    Federal-Mogul Worldwide,
Inc.          9621155 IT    Federal-Mogul Worldwide, Inc.          1186712 IT   
Federal-Mogul Worldwide, Inc.          8049941 IT    Federal-Mogul Worldwide,
Inc.          8520927 JP    Federal-Mogul Worldwide, Inc.    May 31, 2001   
February 24, 1992    56067187 JP    Federal-Mogul Worldwide, Inc.         
61,017,468 JP    Federal-Mogul Worldwide, Inc.          92010195 MX   
Federal-Mogul Worldwide, Inc.    May 31, 2001    March 16, 1983    148143 MX   
Federal-Mogul Worldwide, Inc.          155274 MX    Federal-Mogul Worldwide,
Inc.    May 31, 2001    December 4, 1992    165801 MX    Federal-Mogul
Worldwide, Inc.    May 31, 2001       196633 MX    Federal-Mogul Worldwide, Inc.
   May 31, 2001       961639 NZ    Federal-Mogul Worldwide, Inc.    May 31, 2001
   August 24, 1984    195331

 

24



--------------------------------------------------------------------------------

Country

  

Licensor Name and Address

  

Date of License/

Sublicense

  

Issue Date

  

Non-US

Patent No.

UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    April 9, 1997    2300449
UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    October 26, 1983   
2060773 UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    October 21, 1987
   GB2160858 UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    January 14,
1998    GB2294261 UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    January
7, 1998    GB2309050 VE    Federal-Mogul Worldwide, Inc.    May 31, 2001      
44581 ZA    Federal-Mogul Worldwide, Inc.    May 31, 2001    August 26, 1981   
8005008 ZA    Federal-Mogul Worldwide, Inc.          8007059

(4) Champion Aerospace LLC is a licensee for the below U.S. patent application
and the below non-U.S. patent applications.

U.S. Patent Applications

 

Licensor Name
and Address

  

Date of

License/Sublicense

  

Issue Date

  

Patent No

Federal-Mogul Worldwide, Inc.    May 31, 2001    Unknown    Patent Pending-
Iridium Swaged/Brazed Electrode Assembly

Non-U.S. Patent Applications

 

Country

  

Licensor Name and Address

  

Date of License/

Sublicense

  

Issue Date

  

Non-US

Patent No.

BR    Federal-Mogul Worldwide, Inc.    May 31, 2001    June 21, 1981   
P18006759 CA    Federal-Mogul Worldwide, Inc.    May 31, 2001    March 25, 1996
   2172585 DK    Federal-Mogul Worldwide, Inc.    May 31, 2001    March 29, 1988
   8801750 IT    Federal-Mogul Worldwide, Inc.    May 31, 2001    October 20,
1980    1127892 JP    Federal-Mogul Worldwide, Inc.    May 31, 2001    July 30,
1987    1503622 PCT    Federal-Mogul Worldwide, Inc.    May 31, 2001    July 30,
1987    WO880929

(5) Champion Aerospace LLC is a licensee for the below U.S. trademarks.

 

Mark

  

Licensor Name and Address

  

Date of

License/

Sublicense

CHAMPION (word only)    Federal-Mogul Worldwide, Inc.    May 31, 2001 CHAMPION
(stylized)    Federal-Mogul Worldwide, Inc.    May 31, 2001

 

25



--------------------------------------------------------------------------------

CHAMPION and BOW-TIE design    Federal-Mogul Worldwide, Inc.    May 31, 2001
CHAMPION AVIATION PRODUCTS and BOW-Tie design    Federal-Mogul Worldwide, Inc.
   May 31, 2001 CHAMPIONS OF THE AIR (words only)    Federal-Mogul Worldwide,
Inc.    May 31, 2001 CHAMPIONS OF THE AIR (stylized)    Federal-Mogul Worldwide,
Inc.    May 31, 2001 CHAMPIONAVIATON.COM (words only)    Federal-Mogul
Worldwide, Inc.    May 31, 2001 CHAMPION AVIATION PRODUCTS (words only)   
Federal-Mogul Worldwide, Inc.    May 31, 2001 CHAMPION AVIATION PRODUCTS
(stylized)    Federal-Mogul Worldwide, Inc.    May 31, 2001 IT’S WISE TO FLY
CHAMPION (words and design)    Federal-Mogul Worldwide, Inc.    May 31, 2001

(6) Pursuant to a License Agreement dated October 4, 2010, CDA InterCorp, LLC
licensed to Honeybee Robotics, a Nevada corporation, all of its rights in any
patents, patent applications and copyrights relating to certain technology
developed by CDA Intercorp, LLC with respect to motors able to withstand
temperatures in excess of 285 degrees Celsius.

(7) Pursuant to an Agreement dated as of June 29, 2001, as amended, and an
Agreement dated September 26, 2003, among Honeywell Intellectual Properties
Inc., Honeywell International Inc. (as Licensor), CCC & B LLC (as Licensee), PMA
Sales, Inc. and Dukes Aerospace, Inc. (as Sub-Licensee), Sub-Licensee holds a
non-exclusive sub-license relating to certain patents and applications for
patents covering certain specified Pneumatic valves.

Trademark Licenses

None.

Copyright Licenses

None.

License Agreements

 

  •  

Phillips Screw Company Mortorq Technology, Patent, and Trademark License
Agreement (New), dated February 18, 2008, between Phillips Screw Company,
Linread Limited and Valley-Todeco, Inc.

 

26



--------------------------------------------------------------------------------

  •  

Camcar Standard Domestic TORX Know-How and Trademark Limited License Agreement,
dated as of October 1, 1992, between Camcar Division of Textron Inc. and
Valley-Todeco, Inc.

 

  •  

Open Value Agreement, Agreement # V3736319, dated February 13, 2009, between
Electromech Technologies and Microsoft Volume Licensing, GP.

 

27



--------------------------------------------------------------------------------

Schedule IV

Commercial Tort Claims

Avtech Corporation v. Day-Ray Products, Inc., Case No. 2:10-cv-02405-VBF-FFM,
filed with the Central District of California, Western Division on April 1,
2010.

 

28



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [—] dated as of [—], (this “Supplement”) to the Guarantee and
Collateral Agreement dated as of June 23, 2006, as amended and restated as of
December 6, 2010, and as further amended and restated as of February 14, 2011
(as amended and supplemented from time to time, the “Guarantee and Collateral
Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower listed on Schedule I thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, Holdings and the Borrower are referred
to collectively herein as the “Grantors”) and CREDIT SUISSE AG, as collateral
agent for the Secured Parties and as administrative agent under each of the 2010
Credit Agreement and the 2011 Credit Agreement (each as defined below) (in such
capacities, the “Agent”).

A. Reference is made to (a) the Credit Agreement dated as of December 6, 2010
(as amended, supplemented or otherwise modified from time to time, the “2010
Credit Agreement”), among the Borrower, Holdings, each subsidiary of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “2010 Lenders”) and the Agent and (b) the Credit Agreement dated as
of February 14, 2011 (as amended, supplemented or otherwise modified from time
to time, the “2011 Credit Agreement” and, together with the 2010 Credit
Agreement, the “Credit Agreements”), among the Borrower, Holdings, each
subsidiary of the Borrower from time to time party thereto, the lenders from
time to time party thereto (the “2011 Lenders” and, together with the 2010
Lenders, the “Lenders”) and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the 2010 Credit Agreement, the 2011 Credit
Agreement or the Guarantee and Collateral Agreement, as the context may require.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the 2010 Issuing Banks to issue
Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Domestic Subsidiaries of the Loan Parties may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the applicable Credit Agreement to become a
Subsidiary Guarantor and a Grantor under the Guarantee and Collateral Agreement
in order to induce the Lenders to make additional Loans and the 2010 Issuing
Banks to issue additional Letters of Credit, and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable



--------------------------------------------------------------------------------

to it as a Grantor and Subsidiary Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor and
Subsidiary Guarantor thereunder are true and correct in all material respects on
and as of the date hereof (except for any representation or warranty that is
limited by its terms to an earlier specified date). In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Secured Obligations (as defined in the Guarantee and Collateral
Agreement), does hereby create and grant to the Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of each location
where any Collateral of the New Subsidiary is stored or otherwise located, set
forth on Schedule II is a true and correct schedule of the Pledged Collateral of
the New Subsidiary and set forth on Schedule III is a true and correct schedule
of the Intellectual Property of the New Subsidiary, and (b) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself



--------------------------------------------------------------------------------

affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY]     by  

 

    Name:     Title:     Address:     Legal Name:     Jurisdiction of Formation:
    Location of Chief Executive Office:

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Agent

    by  

 

    Name:     Title:     by  

 

    Name:     Title:



--------------------------------------------------------------------------------

Schedule I to

the Supplement No.     

to the Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description

   Location



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     

to the Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

CAPITAL STOCK

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity

Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule III

to Supplement No.     

to the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

FORM OF PERFECTION CERTIFICATE

Reference is made to (a) the Credit Agreement dated as of December 6, 2010 (as
amended, supplemented, or otherwise modified from time to time, the “2010 Credit
Agreement”), among TransDigm Inc. (the “Borrower”), a Delaware corporation,
TransDigm Group Incorporated, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party thereto, the lenders from
time to time party thereto (the “2010 Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent for the 2010 Lenders thereunder,
(b) the Credit Agreement dated as of February 14, 2011 (as amended, supplemented
or otherwise modified from time to time, the “2011 Credit Agreement” and,
together with the 2010 Credit Agreement, the “Credit Agreements”), among the
Borrower, Holdings, each subsidiary of the Borrower from time to time party
thereto, the lenders from time to time party thereto (the “2011 Lenders” and,
together with the 2010 Lenders, the “Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent for the 2011 Lenders thereunder and
(c) the Guarantee and Collateral Agreement dated as of June 23, 2006, as amended
and restated as of December 6, 2010, and as further amended and restated as of
February 14, 2011 (the “Guarantee and Collateral Agreement”), among the
Borrower, Holdings, each subsidiary of the Borrower listed on Schedule I thereto
(each such subsidiary individually a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the
Borrower are referred to collectively herein as the “Grantors”) and Credit
Suisse AG, as collateral agent for the Secured Parties and as administrative
agent under each of the 2010 Credit Agreement and the 2011 Credit Agreement (in
such capacities, the “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the 2010 Credit
Agreement, the 2011 Credit Agreement or the Guarantee and Collateral Agreement,
as the context may require.

The undersigned, a Responsible Officer of Holdings and the Borrower, hereby
certify to the Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

 

2



--------------------------------------------------------------------------------

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

  

Mailing Address

  

County

  

State

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):

 

Grantor

  

Mailing Address

  

County

  

State

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:

  

Jurisdiction:

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor

  

Mailing Address

  

County

  

State

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

  

Mailing Address

  

County

  

State

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

  

Mailing Address

  

County

  

State

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under each of the Credit Agreements.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures,

 

3



--------------------------------------------------------------------------------

timber to be cut or as extracted collateral from the wellhead or minehead, in
the proper local jurisdiction, in each case as set forth with respect to such
Grantor in Section 2 hereof.

6. Schedule of Filing. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 7 is each equity investment of
Holdings, the Borrower or any Subsidiary that represents 50% or less of the
equity of the entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness held by Holdings, the
Borrower and each Subsidiary that are required to be pledged under the Guarantee
and Collateral Agreement, including all applicable intercompany notes between
Holdings and each Subsidiary of Holdings and each Subsidiary of Holdings and
each other such Subsidiary.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by the Borrower to any Subsidiary of the Borrower or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 8), which advances are on the
date hereof evidenced by one or more intercompany notes pledged to the Agent
pursuant to the requirements of the Guarantee and Collateral Agreement and (b) a
true and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to the Borrower or any Subsidiary of the Borrower.

10. Intellectual Property. Attached hereto as Schedule 10(A) is a schedule
setting forth all of each Grantor’s federally registered Patents, Patent
Licenses, federally registered Trademark registrations and applications, and
Trademark Licenses, including, in each case, the name of the registered owner,
the registration number and the expiration date of such Patent and Trademark
owned by any Grantor. Attached hereto as Schedule 10(B) is a schedule setting
forth all of each Grantor’s federally registered Copyright registrations and
applications and Copyright Licenses, including, in each case, the name of the
registered owner, the registration number and the expiration date of such
Copyright owned by any Grantor.

11. Mortgage Filings. Attached hereto as Schedule 11 is a schedule setting
forth, with respect to each mortgaged property, (a) the exact name of the person
who owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Agent to obtain a perfected security interest therein.

 

4



--------------------------------------------------------------------------------

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Grantor,
including a brief description thereof.

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of             ,         .

 

TRANSDIGM GROUP INCORPORATED     by  

 

    Name:     Title: TRANSDIGM INC.     by  

 

    Name:     Title:

 

5